Taxable Year 

Default: IRC 441(a): Taxable year of PA is based on the partner’s taxable year 

     Partners: IRC 441(g): If partner keeps no books/records, calendar year 

		   If partner keeps books & records, fiscal year 

          Effect: IRC 441(b)(1): If Partner uses a calendar or fiscal year, partner 

          can use its “annual accounting period” as his taxable year 

Business Purpose: IRC 706(b)(1)(C): If partnership has a “business purpose” (seasonable T/B), it can start/end it’s taxable year whenever it wants 

Partnership: IRC 706(b)(1)(B): If PA has no business purpose, it’s year is: 

          1)  Majority Interest Taxable Year (MIT) 

	ONLY use if: A)  1+ partners are on same taxable year, 

	   B)  They own OVER 50% of BOTH: i) Profits; AND

				   ii) Capital 

          2)  If none, do all of the principal partners have the same taxable year? 

	A)  Same Taxable Year: Use That Year 

	          Effect: use the taxable year of the principal partners 

	          Principal Partner: Owns over 5% of either: i)  Profits; OR 

					       ii)  Capital  

	B)  Different Taxable Years: Use Calendar Year 

	          General Rule: IRC 706(b)(1)(B)(iii): Use calendar year

	          Exception: Use another taxable year if that taxable year 

          would result in a “smaller deferral of income” 

               Lease Aggregate Deferral: RR 1.706-1(b)(3)(i): the lowest 

               of XXX, YYY, and ZZZ is the PA’s taxable year

	If XX/31 Year End: 

	          Months of Deferral A Gets  x  A’s Profit Share 

	     +   Months of Deferral B Gets  x  B’s Profit Share 

	     +   Months of Deferral C Gets  x  C’s Profit Share 

					    XXX 

	If YY/31 Year End: 

	          Months of Deferral A Gets  x  A’s Profit Share 

	     +   Months of Deferral B Gets  x  B’s Profit Share 

	     +   Months of Deferral C Gets  x  C’s Profit Share 

					    YYY 

	If ZZ/31 Year End: 

	          Months of Deferral A Gets  x  A’s Profit Share 

	     +   Months of Deferral B Gets  x  B’s Profit Share 

	     +   Months of Deferral C Gets  x  C’s Profit Share 

					     ZZZ 

	          Ex: A (calendar year) owns 48% of capital, 38% of profits. B  

          (calendar year) owns 2% of capital, 2% of profits. C (June 30 

          fiscal year) owns 50% of capital, 60% of profits 

        		  1)  Majority Interest Taxable Year? 

		            No, C does not own over 50% of capital & profits

          	 	  2)  If none, do all of the principal partners have the 

        same taxable year? No 

               A)  Use calendar year unless another year 

  results in a smaller deferral of income 



		If 12/31 Year End: 

		          A:   	0 Months  x  38%   	= 0 

		     +   B:   	0 Months  x  2%  	= 0 

		     +   C: 	6 Months  x  60% 	= 0 

				  	   3.60  

		If 06/30 Year End: 

		          A:   	6 Months  x  38%   	= 2.28  

		     +   B:   	6 Months  x  2%  	= .12 

		     +   C: 	0 Months  x  60% 	= 0 

				  	   2.40   

	               B)  Conclusion: Use 06/30 as PA’s taxable year 

bc it results in less deferral of income (2.40)



Holding Periods

Substitute Holding Period: IRC 1223(1): can tack together holding periods of contributed assets if CP contributed a capital asset or IRC 1231 property 

Carryover Holding Period: IRC 1223(2): Can NOT tack together holding periods for all other assets (holding period of the assets starts over) 

Split Holding Period: if CP contributed tackable & non-tackable assets, then a percentage of CP’s partnership interest at sale is LTCG and a percentage is ST 

     Ex: CP contributed $10 cash, $15 Land ($10 AB, 2 years), & $15 inventory

     ($16 AB) for 25% PA interest. CP sells PA interest 1 day later for $10 Gain 

     interest  6 months later, making a $10 gain 



          $15 Taxable Assets (Land) 		          $10 Gain              $10 Gain 

          ———————————— = 37.5% LTCG       x  37.5%              x  62.5% 

	 $40 Total Assets 		          $3.75 LTCG         $6.25 STCG

Accounting Period

General Rule: IRC 446(a): Gross Receipts Test: PA may use the cash method of accounting if: 	1)  The average annual gross receipts of the PA 

		2)  From Past years (i.e. NOT the current year)

		3)  Is under $25M

Exceptions: IRC 448(a): MUST use the accrual method if the PA: 

     1)  Is a professional partnerships (i.e. law firms) 

     2)  Has a C Corp as a Partner 

               Exception: IRC 448(b)(3): cash method if meets Gross Receipts Test 

     3)  Is a Tax Shelter: IRC 461(i)(3): A) Registered under FG/TX securities law

			     B) 35%+ of loss given to limited partners 

			     C) Or, PA’s main purpose is tax avoidance



Non-Recognition of Contributions 

General Rule: IRC 721(a): contributions to PA are a non-recognition event

Exception: IRC 721(b): Investment Companies 

     Investment companies DO recognize gain/loss if they contribute to a PA

          Definition: IRC 351(e): 

1)  After contribution, 80% of assets in PA are held for investment 

      and consist of: 	A)  Money; 	D) Foreign Currency 

		B)  Stock 		E)  Options, futures 

		C)  Evidence of Debt 	F)  Trust/REIT interest

2)  The contribution creates meaningful diversification

         Revenue Ruling 89-11: Two or more significant contributions 

         (2-11%) of assets are diverse from each other 

               PROF: Diversification is NOT “created” if the portfolio that 

               was contributed was already diverse 

Bases Formulas

Inside Basis

IRC 723: Carryover Basis 



Book Basis Formula 			

FMV Of Asset At Contribution

		  (Debt) 

              Book Basis 

Tax Basis Formula 

		Tax Basis of Asset At Contribution 

			         (Debt) 

                        Tax Basis

Outside Basis (OB) Formula

			Tax Bases of Assets Contributed 

			+                Debt Partner Took On

			  (Debt Partner was Relieved Of) 

				    Outside Basis (OB)

Adjustments to OB Formula

			        Starting OB 

		+  	Taxable Income

		+           Tax-Exempt Income 

		+  	    Contributions

			    (Distributions) 

			         (PA Losses) 

		       (Non-Deductible Costs) 

		       Adjusted Outside Basis —> Can NOT go negative!! 



Liabilities 

Debt Increase: IRC 752(a): if A’s share of debt increases, it is a contribution 

Debt Decrease: IRC 752(b): if A’s share of debt decreases, it is a distribution

Definition: RR 1.752-1(a)(4)(i)(B): “liability” is an obligation, the incurrence of which gives rise to a deduction or change of basis 

     Partner’s Own Note: Oden Case: NOT a liability!!!!

          Effect: CP does NOT get extra OB when A contributes his own note 

          Exception: RR 1.704-1(b)(2)(iv)(d)(2): the note is “readily transferrable” 

     Accounts Payable (AP): NOT a liability for OB purposes (A/P)

     PA Assumes CP’s Debt: RR 1.704-1(b)(2)(iv)(c): contribution by NCPs

     PA Pays Off CP’s Debt: RR 1.704-1(b)(2)(iv)(c): distribution to CP 



Advanced Distributions

RR 1.731-1(a)(1)(ii): treat as if distributed on last day of the PA’s taxable year



Character

IRC 724: If CP contributes these assets, gain/loss PA recognizes is ordinary if the PA sells the asset:	(a)  Unrealized receivables (See IRC 735(a)(1))

		(b)  Inventory (ord. for first 5 years) (See IRC 735(a)(2))

		(c)  Capital loss property (ordinary for first 5 year) 





Substantial Economic Effect – RR 1.704-1

Economic Effect: RR 1.704-1(b)(2)(ii) 

IRC 704(b): apply PIP if: (1)  PA agreement doesn't have special allocations; or 

   (2)  The allocations don’t have SEE   

RR 1.704-1(b)(2)(ii)(a): for an allocation to have EE, it must be consistent with the underlying economic arrangement the partners 

     Means, if an allocation creates an economic benefit/burden, the partner 

     who got the allocation should get that economic benefit/burden 

Basic Test 

All or Nothing: All or nothing test. If PA fails in one year, PA fails in ALL years 

     1)  RR 1.704-1(b)(2)(ii)(b)(1): Keep Capital Accounts (CA) Under Regs  

               PA maintains in accords with RR 1.704-1(b)(2)(iv) 

     2)  RR 1.704-1(b)(2)(ii)(b)(2): Liquidation Requirement 

               At liquidation, liquidating distribution made in accords with “positive

               CA balances” in the partner’s CA 

     3)  RR 1.704-1(b)(2)(ii)(b)(3): Deficit Makeup Requirement 

               General Rule: If, post-liquidation, partner’s CA is negative, he must

                                        be unconditionally obligated to restore that deficit 

		   RR 1.704-1(b)(2)(ii)(c): Deficit Restoration Obligation 

   (DRO) is “unconditionally obligated” and can be 

   created by either: 	A)  Obligation in PA Agreement

		B)  Obligation under state law 

Rev Ruling 97-38: General partner in an LP does NOT 

have a duty to repay under local law unless debt is greater than FMV (only then is debt recourse for GP)

Policy: Bc partner must at some point contribute to eliminate the deficit, he bears the economic burden 

               General Partnership: if general partnership, all partners have 

                                        agreed to make up deficits in their capital account 

               Limited Partnerships: always fails Basic Test 

Economic Equivalence Test 

RR 1.704-1(b)(2)(ii)(i): Allocation is “deemed” to have economic equivalence bc, although it does not technically meet the Basic Test, it produces the same economic results as the Basic Test 

     1)  Is it a general partnership? 

     2)  If yes, did it fail (1) or (2) of the Basic Test? 

     3)  If yes, apply Economic Equivalence Test 

               A)  Is there a similar/equivalent result to the basic test? 

	     i)  If yes, allocations are respected 

	    ii)  If no, apply PIP 

Alternative Test 

     1)  RR 1.704-1(b)(2)(ii)(b)(1): Keep Capital Accounts (CA) Under Regs  

     2)  RR 1.704-1(b)(2)(ii)(b)(2): Liquidation Requirement 

     3)  RR 1.704-1(b)(2)(ii)(d): Alternative Test 

               A)  PA Agreement has a Qualified Income Offset (QIO) 

	     Generally: QIOs protect prior allocations (below) by forcing 

                        the PA to eliminate an unexpected deficit ASAP 

          Ex: G and L each contributed $70. Losses split 20-80. Income 

          split 50-50. In Y1, $50 loss. In Y2, $50 loss 

          NO QIO:    G	   L 	Yes QIO:        G           L 

	       $70	$70	                  	 $70       $70 

	Y1: ($10) 	($40)<—Respected—>($10)    ($40) 

	Y2: ($10) 	($40) 		($20)    ($30) 

	        $50     ($10) 		 $40       $0 
			   |__Reallocate $10 ASAP to G 

		          Take $10 away from L 

               B)  Allocation Can NOT Create A Negative CA Balance in Excess of 

                    Partner’s Obligation to Restore a Deficit 

	     Anticipated Deficits: RR 1.704-1(b)(2)(ii): If PA anticipates a CA 

     CA, reduce the amount the partner gets by the amount of any 

     “Rly anticipated” future distributions to that partner  

          Ex: G and L each contributed $70. Losses split 20-80. Income 

          split 50-50. In Y1, $50 loss. In Y2, $50 loss. In Y3, PA expects 

          to borrow $20 and distribute $10 to each partner 

          No Reg:    G	   L 	Yes Reg:        G           L 

	       $70	$70	                  	 $70       $70 

	Y1: ($10) 	($40)<—Respected—>($10)    ($40) 

	Y2: ($10) 	($40) 		 ($30)    ($20) 
                (Anticipated) Y3: ($10) 	($10) 		 ($10)    ($10) 

	        $40     ($20) 		  $20       $0 
			   |__Reallocate $20 to G in Y2 

		          Take away $20 from L in Y2 









	     “In Excess of Partner’s Obligation To Restore:” Often, limited 

     partners agree to restore a deficit in their CA up to $X 

          Effect: That limited partner can go negative, up to $X 

          Ex: Limited PA. QIO. Each gave $50. $50 depreciation/year. L 

          agreed to restore a deficit up to $50. All depreciation to L 
		       G         	      L 

	      $50      	   $50 

Y1: $0 	  ($50) 

	Y2: $0 	  ($50)  	Meets alternative test in Y2 bc  

	      $50 	  ($50) ——> L can go up to negative $50  

	

Certain Determinations (CD) Rule 

RR 1.704-1(b)(3)(iii): If fails alternative Test, use Certain Determinations Rule 

     1)  Is there a shifting or transitory allocation? If yes, apply PIP 

     2)  If no, apply certain determinations rule 

               Test: Compare: A)  The amount partner would’ve gotten if PA 

          liquidated at end of the prior year; 

    B)  The amount partner would’ve gotten if PA

          liquidated at end of the current year;

	      Then, reallocate based on economic reality 

               Effect: Same result as in Alternative Test 

               Ex: Limited PA. Each contributes $70. 80-20 split on losses. 50-50 

               split on income. In Y1, $50 losses. In Y2, $50 losses. No QIO 

      Prior Year:    G	   L      Apply CD Rule: 	   G                 L      

	       $70	$70      		 $70             $70

	Y1: ($10) 	($40) 	             Y1: ($10) 	($40) 	  
		        $60      $30 	             Y2: ($20) 	($30)     
	 Current Year:    G           L 		$40              $0 

	        $70       $70 	Means that L only bears $30 of              

	Y1: ($10) 	($40) 	the $40 economic burden   

Y2: ($10)    ($40) 	 Take away $10 from L
	       $50      ($10) ——> Reallocate ($10) to G  

	Cheat Code: Just Apply the Alternative Test 

	       $70	$70	                  	 $70       $70 

	Y1: ($10) 	($40)<—Respected—>($10)    ($40) 

	Y2: ($10) 	($40) 		($20)    ($30) 

	        $50     ($10) 		 $40       $0 





Partner’s Interest in the Partnership (PIP)

RR 1.704-1(b)(3): if allocation SEE, reallocate in accords with PIP (reallocates to those who actually bear the economic burden/benefit) 

     Factors: RR 1.70401(b)(3)(ii): 1)  Relative contributions

		                  2)  Interests in economic profits/losses 

		                  3)  Interest in cashflow/other NL distribution

		                  4)  Rights to distribution on liquidation 

                                        

Mid-Year Reallocations 

RR 1.704-1(b)(4)(vi): if PA follows X allocations method in prior years, but then switches those allocations for future years, then presume that this Switch was the partner’s intent from the start 

     If an allocation had SEE, but then the PA agreement was changed, IRS will 

     closely scrutinize to see if the modification was actually the original deal 

          If IRS finds that it was the original deal, then prior allocations are 

          reallocated to meet the Switch’s terms 











































Substantiality: RR 1.704-1(b)(2)(iii)

Generally 

RR 1.704-1(b)(2)(iii): to be respected, allocations must have an effect other than tax savings, meaning to have EE an allocation must be “substantial” 



Pre-Tax Test 

RR 1.704-1(b)(2)(iii)(a): there must be a “R possibility that the allocation(s) will substantially affect the dollar amounts the partners get, independent of tax consequences 

     If the only effect of an allocation is to reduce taxes without substantially 

     affecting partners’ pre-tax CA, then it is NOT substantial 

Shifting Allocations: RR 1.704-1(b)(2)(iii)(b): Shift income to a partner in a lower bracket, shifts losses to partner in a higher bracket 

General Rule: Not substantial if partners allocated certain types of income/ loss among themselves solely to reduce taxes

     NOT substantial if, at the time of the allocations are put into the PA 

     agreement, there’s a “strong likelihood” that: 

          1)  The “net effect” on partner’s CAs are not significantly different in 

                the absence of allocations; and 

          2)  Total tax liability of partners (taking into account their personal 

                circumstances) is less than it’d be in the absence of allocation 



     Ex: A is in 40% Bracket. B is in 0% Bracket. Equal general partners. Shares 

     all income equally. PA agreement says A gets all TEI up to his 50% share. In 

     Y1, $110 of TEI, $90 of ordinary income 



1)  CAs remain the same



CA Balance: Special:       A          B                 Control:            A               B                  

Y1 	$100     $100	Y1	$100         $100 

       Ending Balance      $100      $100   Ending Balance     $100      $100

                		      |____|___Same_____________|           |

		                 |________Same______________|



2)  Total tax liability goes down



                    Special:         A            B                 	Control:       A            B                 

                    Bracket      40%         0% 		40%        0% 

                            TEI      $100       $10 	 	$50         $50 

    Ordinary Income     $0            $90  		$50         $50 

             Total Taxes      $0            $0 		$20         $0 

               		 |_______|___C Pays $20 Less___|              |

		                  |________Same______________|

 

     Ex: C is in 40% Bracket. D is in 25% Bracket. Equal general partners. C has 

     capital loss carryover of ($100). CG taxed at 20%. PA has $100 of CG, $100 

     of ordinary income. At Y4 start, PA K amended to allocate CG entirely to C 

     and that same amount of ordinary income to D. Any excess is split 50-50 



1)  CAs remain the same (As long as ord. income exceeds CGs)  



CA Balance: Special:       A          B                 Control:            A               B                  

          Y4 	$100     $100	Y4	$100         $100 

       Ending Balance      $100      $100   		$100      $100

                		      |____|___Same_____________|           |

		                 |________Same______________|





       	2)  Total tax liability goes down



                    Special:         C            D                 	Control:       C            D                 

                    Bracket      40%         25% 		40%        25% 

                            CG      $100        $0 	 	$50         $50 

            Capital Loss     ($100)      $0 	                  ($50)        $0 

    Ordinary Income     $0            $100  		$50         $50 

             Total Taxes      $0            $25 		$20         $30 

               		 |_______|___C Pays $20 Less___|               |

		                  |________D pays $5 Less_______|

 



Gain-Chargeback Provisions: When asset is sold, the initial gain goes to the partner who got depreciation deductions (makes up for the depreciation that partner already got)  These DO pass substantiality 







Transitory Allocations: RR 1.704-1(b)(2)(iii)(c): often if loss expires in future 

Generally: Occurs when PA makes an “original allocation” in Y3, and then cancels out that allocation in another year via an “offsetting allocation” 

General Rule: If a PA has both “original” and “offsetting” allocations, then NOT substantial if, at the time of the allocations: 

     1)  Effect of “original” and “offsetting” allocations is that CAs will not 

          substantially differ from what they would’ve been if neither allocation 

     2)  And, total taxes will be reduced from what it would otherwise be 



5 Year Rule: RR 1.704-1(b)(2)(iii)(c): Presume NOT a transitory allocation if: 

     1)  At the time of the “original” and “offsetting” allocations;

     2)  There is a “strong likelihood” that the “original allocation” 

     3)  Will NOT be “largely offset” by the “offsetting allocation” within 5 years 

          of the original allocation

Value-Equals Basis Rule: RR 1.704-1(b)(2)(iii)(c) (Flush): PA’s assets are irrebuttably presumed to have a value equal to their tax basis 

     Ex: A & B equal partners. Predictable $100 income/year. A has a $100 loss

     that expires in Y1. In Y2, A expects to be in 40% bracket. B expects to stay 

     in 40% bracket. In Y1, PA gives income to A. In Y2, PA gives income to B

	1)  CA do NOT “substantially differ”  



CA Balance: Special:       A          B                 Control:            A            B                  

Y1 	$100     $0		Y1	$50         $50 

Y2 	$0          $10	Y2	$50         $50 

       Ending Balance      $100      $100   Ending Balance     $100      $100

                		      |____|___Same_____________|           |

		                 |________Same______________|



	2)  Total Taxes ARE reduced 

         Taxes: Special:         A          B                 Control:            A            B                  

	Y1 Income  $100     $0 	Y1 Income   $50         $50 

	Y1 Loss.     ($100)    $0 	Y1 Loss        ($100)     $0 

Y1 Tax	$0          $0  	Y1 Tax           $0          $20  

	Y2 Income $0          $100	Y2 Income    $50       $50 

	Y2 Loss       $0          $0                   	Y2 Loss 	   $0          $0 

	Y2 Tax         $0         $40 	Y2 Tax 	   $20       $20 

	Total Tax	$0          $40	Total Tax      $20       $40 

               		 |_______|___C Pays $20 Less___|               |

		                  |________Same______________|

After Tax Test 

RR 1.704-1(b)(2)(iii)(a): if after-tax effect of an allocation is to enhance the economic consequences of one partner without adversely affecting the other partner, then it is NOT substantial  

     General Rule: Even if meets the pre-tax rule, NOT substantial if, at the 

     time an allocation becomes part of the PA agreement 

     1)  The allocation may (in PV terms) enhance after-tax economic 

          consequences of one partner; and 

	Does NOT focus on capital accounts, focuses on after-tax 

                    consequences to the partners 

     2)  “Strong likelihood” that after-tax economic consequences of no 

           partner will be diminished 



     Ex: A has $100 carryover loss in Y1 and in Y2. PA has $100 of income each 

     year. In Y3-Y5, A expects to be in 40% bracket. B is in 40% bracket. A and B 

     agree to allocate all income to A in Y1 and Y2. In Y3-Y5, B gets all income  

         Taxes: Special:         A          B                 Control:            A            B                  

	Y1 Income  $100     $0 	Y1 Income   $50         $50 

	Y1 Loss.     ($100)    $0 	Y1 Loss        ($50)       $0 

Y1 Tax	$0          $0  	Y1 Tax           $0          $20   

	Y2 Tax         $0         $0 		Y2 Tax 	   $0         $20 

	Y3 Income	$0          $100 	Y3 Income	   $50       $50 

	Y3 Loss 	$0          $0 	Y3 Loss 	   $0         $0 

	Y3 Tax 	$0          $40	Y3 Tax	    $20      $20 

Y4 Tax 	$0          $40	Y4 Tax	    $20      $20

Y5 Tax 	$0          $40	Y5 Tax	    $20      $20

	Total Tax	$0          $120	Total Tax      $60        $100 



After-Tax Benefit: Special:    A          B                 Control:            A            B                  

   Total Income  $200   $300 	Total Income    $250   $250 

         Total Tax  ($0)     ($120) 	Total Tax	       ($60)  ($100)

              After-Tax Income:   $200	$180      After-Tax Income  $190  $150

                		             |____|___A Benefits by $10____|	    |

			    |________B Benefits by $30____|



Analysis: 	1)  DOES enhance after-tax consequences for A ($10) and B ($30) 

	2)  VERY “strong likelihood” that no partner will be worse off 

Non-Recourse Deductions – RR 1.704-2

Generally 

Tufts: when property subject to NR debt is disposed of, the full amount of the NR debt is included in AR

     Effect: If debtor transfers an asset subject to a NR debt where the NR debt 

     exceeds debtor’s basis, debtor MUST recognize gain  

Minimum Gain: Difference between the principal of NR debt and asset’s AB



NOTE: PMG Analysis ONLY applies if an asset’s AB is less than its outstanding NR Debt!!! 



RR 1.704-2 – Safe Harbor

RR 1.704-2(e): If partnership meets this, deemed to be in accords with PIP: 

     1)  PA meets the Basic or Alternative Test 

               QIO’s are never triggered in the NR deduction world 

     2)  PA Agreement has a “minimum gain chargeback provision” 

	See Below! 

     3)  Allocation of the NR deduction is “within range” of “other allocations” 

          that have SEE at anytime

               RR 1.704-2(e)(2): NR deductions must be allocated by PA agreement 

               in a manner that is “Rly consistent” with allocations of some other 

               “significant items” attributable to the property securing the debt 

	Within Range: What is Max amount each partner can get from X 

 	Item under the PA Agreement? What is the Min amount? 

		

     Partner A’s Worst Year Allocation _______X% ______

	   			             |	  	| If within

	   			             |	  	| X% and 

	   			             |	  	| Y%, YES 

	   			             |	  	| “within”

		   		             |	       ______| range

	     Partner A’s Best Year Allocation  ____|___Y%	   

	

	Ex: PA agreement says to split NR deductions 80-20 between A 

and B. Non-liquidating cash distributions are 90-10 to A and B 

until profitable. After that, A and B split 50-50. Are the following 

NR deduction allocations “within range”? 

	   A	  B

	50% 	50%  ———> Yes Within Range 

	10% 	90% ———> Yes Within Range 

	 1% 	99% ———> NOT Within Range 



				             X

     A’s Worst Year __X__50% 	B’s Worst Year___X__10% 

	                 |			            |

	                 |			            |

	                 |			            |

	                 |			            |

     A’s Best Year ___X___90% 	B’s Best Year____X___50% 

	                X

	



















































Minimum Gain Charge-Back Provision           

Generally: requires partners who got NR deductions to report an offsetting amount of gain at disposition 

     If partner got the benefit of a NR deduction/distribution, must recognize 

     his share of PMG upon disposition  

          If Net PMG decreases, that partner must recognize the gain 

Partnership Minimum Gain (PMG): RR 1.704-2(d): Min amount of gain PA

would realize if disposed of the asset subject to the NR debt 

    PMG Recognition Trigger: If there’s “net decrease” in PMG (at disposition) 

    Total PMG Formula:     NR Debt 

	 	      (Basis in Property) 

	       	      Total PMG 



    Partner’s PMG Share Formula: NR Deductions Allocated to Partner 

			(Partner’s Share of Net Decreases to PMG) 

			Partner’s Share of PMG 

     Increases in PMG: 	1)  Depreciation Deductions

2)  NR Distributions

		          RR 1.704-2(h): If PA borrows NR debt, uses asset 
          		          as collateral, & distributes the NR debt to partner

		3)  Secondary financing 

When the PA borrows NR debt and uses an asset as collateral for the NR debt 

     Ex: PA owned Land. $500 FMV, $200 basis.

               Later, borrowed $350 NR debt secured by land 

             NR Debt      	 $350 

             Basis in Land 	($200) 

             PMG	 $150 

     Exceptions: PMG does NOT increase for: 

 1)  Conversions & Refinancing (Guarantees) 

		Conversion of NR debt into recourse debt for a partner

		RR 1.704-2(f)(2): for guaranteeing partner, no PMG 

 recognition bc he now bears the economic risk

      For non-guaranteeing partner, must recognize PMG 

           RR 1.704-2(j)(2)(i): bc there’s no gain to “charge 

           back,” non-guaranteeing partner must recognize 

           a pro rata portion of PA’s other items of gain  

2)  Contributions of Capital 

		RR 1.704-2(f)(3): If partner contributes capital to repay

the NR debt, it does NOT trigger PMG recognition

     If partner’s contribution would cause outstanding 

     NR debt to be less than asset’s AB, apply SEE rules 

3)  Revaluations 

		RR 1.704-2(d)(4): Applies for IRC 704(c)-type gain 



Example: L contributes $90, G contributes $10. Bought building for $900 NR debt, $100 cash. $100 Deprec./year. Income & distributions split 90-10 until profitable, then 50-50. NR deductions split 80-20 to L and G. In Y4, G and L contribute $40 and $160 to pay off the debt. Building is sold in Y4 for $1,100 

 



Year

Capital

Accounts

AB



Debt

Total PMG

PMG



G

L









G

L

Y1 Start

10

90

1,000

≥

900

—

—

—

Y1 Deprec. 

(10)

(90)

(100)











Y2 Start

0

0

900

≥

900

—

—

—

Y2 Deprec.

(20)

(80)

(100)





+100





Y3 Start

(20)

(80)

800

<

900

100

20

80

Y3 Deprec.

(20)

(80)

(100)





+100

+20

+80

Y4 Start

(40)

(160)

700

<

900

200

40

160

Contribution

+40

+160





(200)







Post-Contr. 

0

0

700

≥

700

200

40

160

Y4 Cumm. P.  

+10

+90













Y4 Gain 

+50

+50















Total Gain Recognized: 	   G	   L 

		  PMG	$40	$160

	Cumulative Profit	$10	$90

	   Remaining Gain 	$50	$50

	Total Gain in Y4	$100	$300 











Contributions of Property – IRC 704(c)

Switching Methods: RR 1.704-3(a)(2): PA can use different methods for different assets, but must consistently apply the same method to an asset once it starts using that method 

IRC 704(c)(1)(A): for built-in gain property, CP must be contributed his share of built-in gain that existed when he contributed the property 

Reverse 704(c) Allocations: When PA assets are revalued (booked up) bc a new partner joins the PA 

     Effect: All PA’s built-in gain/loss realized for book (but not tax) purposes

     RR 1.704-3(a)(6)(i): Make allocations in accords with IRC 704(c) principals 

          PA must use a valuation methods to eliminate book/tax disparities 

Traditional Method – RR 1.704-3(b) 

Non-Depreciable Property 

Generally:	NCP is only taxed on gain/loss after formation
	CP is responsible for the built in loss 

Analysis: 	1)  Calculate Book gain/loss;

	2)  Calculate Tax gains/loss; 

	3)  Allocate book gain/loss in accords with the PA agreement; 

	4)  NCP: Allocate tax gain/loss to NCP up to book gain/loss;

          Ceiling Rule: RR 1.704-3(b)(1): can ONLY allocate tax gain/ 

          loss up to the amount of tax gain/loss PA actually recognizes

	5)  CP: Allocate the remaining tax gain/loss to CP 

	          Ceiling Rule: Same 



Example: No Ceiling Rule Issues 

     Ex: 50-50 PA. 2 years ago, A bought land for $50. Now worth $100. 

     Contributes to PA. B contributes $50 cash. Sells land for $150 

			             A 	                   B 

		                         Tax     Book     Tax     Book          

Initial Contribution            50       100      100     100	 

(3) Book Gain 	      —         25        —        25 	 

(4) Tax Gain                         —        —        25        —

(5) Remaining Tax Gain    75        —         —        — 	 

End  	                         125     125       125     125	   	



		1)  Calculate Book Gain 	AR 	 150

			 		AB  	(100)

					Book Gain 	 50

		 	 

		2)  Calculate Tax Gain 	AR 	150

			 		AB 	(50)

					Tax Gain 	100

		3)  Allocate book gain by PA Agreement (50-50)

			A: $25 Book gain 

			B: $25 Book Gain 

		4)  NCP: Give Tax Gain (100) up to NCP’s Book Gain (25) 

5)  CP: Allocate remaining tax gain to CP  (75) 

A’s Built-In Gain: 	$50 

			A’s Tax Gain: 	$25 



Example: Yes Ceiling Rule Issues 

     Ex: 50-50 PA. 2 years ago, A bought land for $50. Now worth $100. 

     Contributes to PA. B contributes $50 cash. Sells land for $70 

			             A 	                   B 

		                         Tax     Book     Tax     Book          

Initial Contribution            50       100      100     100	 

(3) Book Loss 	      —        (15)       —     (15) 	 

(4) Tax Loss                         —        —         —        —

(5) Remaining Tax Gain    20        —         —        — 	 

End  	                         70        85        100      85	   	



		1)  Calculate Book Gain 	AR 	  70 

					AB  	(100) 

		 			Book Loss 	  (30) 



		2)  Calculate Tax Gain 	AR 	 70

					AB 	(50)

					Tax Gain  	20 

		3)  Allocate book gain by PA Agreement (50-50)

			A: ($15) Book Loss 

			B: ($15) Book Loss 

		4)  NCP: Give Tax Loss (0) up to NCP’s Book Loss (30) 

5)  CP: Allocate remaining tax gain to CP  (20) 







Traditional Method – RR 1.704-3(b) 

Depreciable Property 

Generally: Allocates depreciation away from the CP, meaning the NCP gets tax depreciation up to his book depreciation 

Analysis: 	1)  Calculate Book Depreciation 

		               Book Basis 

		————————————  =  Book Depreciation/Year 

		Remaining Recovery Period 



	2)  Calculate Tax Depreciation 

		               Tax Basis 

		————————————  =  Tax Depreciation/Year 

		Remaining Recovery Period 



	3)  Allocate book deprecation in accords with the PA agreement 

	4)  NCP: Allocate tax depreciation to match his book depreciation 

          Ceiling Rule: RR 1.704-3(b)(1): can ONLY allocate tax gain/ 

                              loss up to the amount of tax gain/loss PA actually recognizes

	5)  CP: Allocate remaining tax depreciation to CP 



Example: No Ceiling Rule Issues 

     Ex: 50-50 PA. 5 years ago, A got equipment (10 year recovery time). When

     equipment had FMV of $100, basis of $80, A gave to PA. B gave $100 cash. 

     PA had $10 of net income each year. 

		      	            A 	                   B 

		                         Tax     Book     Tax     Book          

Initial Contribution            80       100      100     100

Net Income 	      10        10        10        10 	 

(3) Book Depreciation       —       (10)       —       (10)	 

(4) NCP Tax Depreciation —        —        (10)       —

(5) CP Tax Depreciation    (6)       —         —         — 	 

Y1 End  	                         84        100       100     100

…..

Y5 End  	                        100       100       100     100

	

	1)  Calculate Book Depreciation	 $100 Book Basis 

				———————— = $20/Year 

				       5 Years



	2)  Calculate Tax Depreciation 	 $80 Tax Basis 

				———————— = $16/Year 

				       5 Years

	3)  Allocate book depreciation by PA Agreement (50-50)

		A: (10) Book Depreciation 

		B: (10) Book Depreciation  

	4)  NCP: Allocate Tax Deprec. (16)  up to NCP’s Book Deprec. (10)

5)  CP: Allocate remaining Tax Depreciation to CP  (6) 



Example: Yes Ceiling Rule Issues 

     Ex: 50-50 PA. 5 years ago, A bought equipment for T/B (10 year recovery 

     period). When equipment had FMV of $100, Basis of $20, A contributed 

     equipment to PA. B contributed $100 cash. Net income of $10/year 

		      	            A 	                   B 

		                         Tax     Book     Tax     Book          

Initial Contribution            20       100      100     100

Net Income 	      10        10        10        10 	 

(3) Book Depreciation       —       (10)       —       (10)	 

(4) NCP Tax Depreciation —        —         (4)        —

(5) CP Tax Depreciation    (0)       —         —         — 	 

Y1 End  	                         30        100       106     100

…..

Y5 End 		     70        100       130     100 

	

	1)  Calculate Book Depreciation	 $100 Book Basis 

				———————— = $20/Year 

				       5 Years



	2)  Calculate Tax Depreciation 	 $20 Tax Basis 

				———————— = $4/Year 

				       5 Years

	3)  Allocate book depreciation by PA Agreement (50-50)

		A: (10) Book Depreciation 

		B: (10) Book Depreciation  

	4)  NCP: Allocate Tax Deprec. (4)  up to NCP’s Book Deprec. (10)

5)  CP: Allocate remaining Tax Depreciation to CP  (0) 



Traditional Method with Curative Allocations – RR 1.704-3(c)

Non-Depreciable Property 

Generally:	RR 1.704-3(c)(3): Curative allocations must be “R in amount” and be of the same character as the item that was subject to the ceiling rule 

     If no item of the same character, can NOT make a curative Allocation 

Analysis: 	1)  Calculate Book gain/loss;

	2)  Calculate Tax gains/loss; 

	3)  Allocate book gain/loss in accords with the PA agreement; 

	4)  NCP: Allocate tax gain/loss to NCP up to book gain/loss;

          Ceiling Rule: RR 1.704-3(b)(1): can ONLY allocate tax gain/ 

          loss up to the amount of tax gain/loss PA actually recognizes

	5)  CP: Allocate the remaining tax gain/loss to CP; 

	          Ceiling Rule: Same 

	6)  Calculate Subtotals;

	7)  Perform Curative Allocation:

	          A)  Both: Allocate book income of same character to both 

	          B)  NCP: Allocate tax income of same character to NCP in 

               an amount that makes NCP’s tax match NCP’s book 

          C)  CP: Allocate the remaining Tax Income to CP 

















Example: 

     Ex: 50-50 PA. 2 years ago, A bought land for $50. Now worth $100. 

     Contributes to PA. B contributes $50 cash. Sells land for $70. PA also sold 

     stock for an $80 profit

             	             A 	                   B 

		                         Tax     Book     Tax     Book          

Initial Contribution            50       100      100     100	 

(3) Book Loss 	      —        (15)       —      (15)	 

(4) Tax Loss                         —        —          —        —

(5) Remaining Tax Gain    20        —          —        — 	 

(6) Subtotals                       70        85          100       85

(7)(A) Stock Income	     —        40           — 	      40

(7)(B) Curative NCP 	     —        —            25 	      —

(7)(C) Curative CP 	     55        —            —         — 

End 		    125      125         125      125  



	          1)  Calculate Book Loss 	AR 	  70

			 	AB  	(100)

				Book Loss 	 (30) 

		 	 

	          2)  Calculate Tax Loss	 AR 	 70

			 	AB 	(50)

				Tax Gain  	 20 

	        3)  Allocate book loss by PA Agreement (50-50)

			A: ($15) Book Loss 

			B: ($15) Book Loss 

	          4)  NCP: Allocate Tax Loss up to NCP’s Book Loss (0)

          	          5)  CP: Allocate remaining tax gain to CP  (20) 

	        6)  Calculate Subtotals 

	          7)  Perform Curative Allocation 

	                  A)  Allocate book income (80) of same character (stock) 

		          A: $40 Stock Income 

		          B: $40 Stock Income 

	                  B)  NCP: Allocate tax income of same character (stock) 

   to NCP in way that makes NCP’s tax match book (25)

                  C)  CP: Allocate remaining amount of Tax Income (55) 

    of the same character (stock) to CP 

























Traditional Method with Curative Allocations – RR 1.704-3(c)

Depreciable Property 

Generally: RR 1.704-3(c)(3): lets PA cure ceiling rule disparities bc PA can use “R allocations” of other PA items that have the same character as the item that created the disparity 

Analysis: 	1)  Calculate Book Depreciation 

		               Book Basis 

		————————————  =  Book Depreciation/Year 

		Remaining Recovery Period 



	2)  Calculate Tax Depreciation 

		               Tax Basis 

		————————————  =  Tax Depreciation/Year 

		Remaining Recovery Period 



	3)  Allocate book deprecation in accords with the PA agreement 

	4)  NCP: Allocate tax depreciation to match his book depreciation 

          Ceiling Rule: RR 1.704-3(b)(1): can ONLY allocate tax gain/ 

                              loss up to the amount of tax gain/loss PA actually recognizes

	5)  CP: Allocate remaining tax depreciation to CP 

	6)  Calculate Subtotals;

	7)  Perform Curative Allocation:

	          A)  Both: Allocate book income of same character to both 

	          B)  NCP: Allocate tax income of same character to NCP in 

               an amount that makes NCP’s tax match NCP’s book 

          C)  CP: Allocate the remaining Tax Income to CP 



Example: 

     Ex: 50-50 PA. 5 years ago, A bought equipment for T/B (10 year recovery 

     period). When equipment had FMV of $100, Basis of $20, A contributed 

     equipment to PA. B contributed $100 cash. Net income of $20/year 

             	             A 	                   B 

		                         Tax     Book     Tax     Book          

Initial Contribution            20       100      100     100	 

(3) Book Depreciation       —        (10)       —      (10)	 

(4) NCP Tax Depreciation —        —           (4)         —

(5) CP Tax Depreciation     0         —          —        — 	 

(6) Subtotals                       20       90          96       90

(7)(A) Book Income	     —        10           — 	    10

(7)(B) Curative NCP 	     —        —            4 	     —

(7)(C) Curative CP 	     16       —            —        — 

Y1 End 		    36       100         100      100

…..

Y5 End 		    100     100         100      100



	

	          1)  Calculate Book Deprec.    $100 Book Basis 

				   ——————— = $20/Year 

				       5 Years



	          2)  Calculate Tax Deprec. 	 $20 Tax Basis 

				———————— = $4/Year 

				       5 Years

	          3)  Allocate book depreciation by PA Agreement (50-50)

			A: ($10) Book Depreciation  

			B: ($10) Book Depreciation  

	          4)  NCP: Give tax depreciation  up to NCP’s Book Deprec. (4)

          	        5)  CP: Allocate remaining tax depreciation to CP  (0) 

	          6)  Calculate Subtotals 

	          7)  Perform Curative Allocation 

	                  A)  Give book income (20) of same character (equip.)

		          A: $10 Stock Income 

		          B: $10 Stock Income 

	                  B)  NCP: Allocate tax income of same character (equip.)

   to NCP in way that makes NCP’s tax match book (4)

                  C)  CP: Allocate remaining amount of Tax Income (16) 

    of the same character (equip.) to CP 



















Remedial Allocations Method – RR 1.704-3(d) 

Non-Depreciable Property 

Generally: lets partners ignore the ceiling rule bc tax allocations will always be available to the NCP bc the PA can “create” them (notional item) 

Analysis: 	1)  Calculate Book gain/loss;

	2)  Calculate Tax gains/loss; 

	3)  Allocate book gain/loss in accords with the PA agreement; 

	4)  NCP: Allocate tax gain/loss to NCP up to book gain/loss;

          Ceiling Rule: RR 1.704-3(b)(1): can ONLY allocate tax gain/ 

          loss up to the amount of tax gain/loss PA actually recognizes

	5)  CP: Allocate the remaining tax gain/loss to CP; 

	          Ceiling Rule: Same 

	6)  Calculate Subtotals;

	7)  Perform Remedial Allocation

          A)  NCP: Allocate to NCP “fictitious” item of tax loss in an 

               amount that makes NCP’s tax equal his book 

         B)  CP: Allocate to CP “fictitious” item of tax gain to CP in 

               that same amount 

     Ex: 50-50 PA. 2 years ago, A bought land for $50. Now worth $100. 

     Contributes to PA. B contributes $100 cash. Sells land for $70

             	             A 	                   B 

		                         Tax     Book     Tax     Book          

Initial Contribution            50       100      100     100	 

(3) Book Loss 	      —        (15)       —      (15)	 

(4) Tax Loss                         —        —          —        —

(5) Remaining Tax Gain    20        —          —        — 	 

(6) Subtotals                       70        85        100       85

(7)(A) Remedial Loss 	      —        —         (15)      —

(7)(B) Remedial gain         15        —          —        —

End 		      85        85         85        85 



          1)  Calculate Book Loss 	AR 	  70

			 	AB  	(100)

				Book Loss 	 (30) 

		 	 

	          2)  Calculate Tax Loss	 AR 	 70

			 	AB 	(50)

				Tax Gain  	 20 

	            3)  Allocate book loss by PA Agreement (50-50)

			A: ($15) Book Loss 

			B: ($15) Book Loss 

	          4)  NCP: Allocate Tax Loss up to NCP’s Book Loss (0)

          	            5)  CP: Allocate remaining tax gain to CP  (20) 

	          6)  Calculate Subtotals 

          	            7)  Perform Remedial Allocation  

	                  A)  NCP: Allocate to NCP “fictitious” item of tax loss in 

   an amount that makes NCP’s tax equal his book (15)

               B)  CP: Allocate to CP “fictitious” item of tax gain to CP

    In that same amount (15)

Remedial Allocations Method – RR 1.704-3(d) 

Non-Depreciable Property 

Analysis: 	1)  Break Up Assets Into Pre-Contribution Gain/Loss

	          A)  Original Asset: as if the partner kept the depreciating it 

		Recovery Period: Stay on same depreciation timeline

		Formula:    Tax Basis 

		      ———————————— = Depreciation/Year 

		      Remaining Recov. Period       |_Divide by Partners#

	          B)  Additional Value Asset: Portion of built-in gain in asset 

		Recovery Period: Recovery period starts over 

		Formula:     Built-In Gain  

		            —————————— = Depreciation/Year 

		             New Recovery Period     |_Divide by Partners#

	2)  Calculate Book Depreciation  

	       Original Asset	       Y1                   Y5 	                     Y10 

	       Depreciation	        Y    Y    Y   Y    Y    

	       Additional Value	        |—|—|—|—|—|—|—|—|—|

	       Asset Depreciation      X    X    X    X   X    X    X   X    X    X

	       Book Depreciation:     XY XY  XY  XY XY  X    X   X    X   X	

	3)  Calculate Tax Depreciation 	

        Tax Basis 

		            ———————————— = Depreciation/Year 

		           Remaining Recovery Period 

	4)  Allocate Book depreciation to the partners 

		Y1-Y5: 	$X/Year 

		Y5-Y10: 	$Y/Year 



	5)  Allocate Tax Deprec. NCP up to book his book depreciation 

		Y1-Y5: 	$X/Year 

		Y5-Y10: 	$0/Year 

	6)  Allocate remaining tax depreciation to CP 

	7)  Calculate Subtotals 

          	8)  Perform Remedial Allocation  

	                  A)  NCP: Allocate to NCP “fictitious” item of tax loss in 

   an amount that makes NCP’s tax equal his book 

		Y1-Y5: 	($2)

		Y6-Y10: 	($4) 

                  B)  CP: Allocate to CP “fictitious” item of tax gain to CP

    In that same amount 

Ex: 5 years ago, A got equipment for $150 (10 year recovery period). FMV of $100, basis of $20 at contribution. B contributes $100 cash. $10 of net income each year 

             	             A 	                   B 

		                         Tax     Book     Tax     Book          

Initial Contribution            20       100      100     100	

Net Income 	      10         10       10       10  

(4) Book Depreciation       —         (6)       —       (6)	 

(5) NCP Tax Deprec.           —        —         (4)      —

(6) CP Tax Deprec.             (0)        —          —      — 	 

(7) Subtotals                       30        104      106    104

(8)(A) Remedial Loss 	      —        —          (2)      —

(8)(B) Remedial gain          2         —          —       —

Y1 End 		      32        104      104    104 

……

Y5 End 		      80        120      120    120 

Net Income 	      10         10       10       10  

(4) Book Depreciation       —         (4)       —       (4)	 

(5) NCP Tax Deprec.           —        —         (0)      — <— No more 

(6) CP Tax Deprec.             (0)        —          —      —    tax deprec. 

(7) Subtotals                       90        126      130    126   left to give

(8)(A) Remedial Loss 	      —        —          (4)      —

(8)(B) Remedial gain          4         —          —       —

Y6 End 		      94       126      126    126 

……

Y10 End 		      150      150      150    150 



	      

Analysis: 	1)  Break Up Assets Into Pre-Contribution Gain/Loss

	          A)  Original Asset: Original asset as if the partner kept the 

                asset and kept depreciating it  

		Recovery Period: Stay on same depreciation timeline

		Formula:          $20  

		                   —————— = $4 Depreciation/Year  

		                       5 Years                 |__$2/partner 

	          B)  Additional Value Asset: Portion of built-in gain in asset 

		Recovery Period: Recovery period starts over 

		Formula:          $80  

		                   —————— = $8 Depreciation/Year  

		                       10 Years                 |__$4/partner 

	2)  Calculate Book Depreciation  



	       Original Asset	       Y1                   Y5 	                     Y10 

	       Depreciation	        2    2    2   2    2    

	       Additional Value	        |—|—|—|—|—|—|—|—|—|

	       Asset Depreciation      4    4    4    4   4    4    4    4    4    4

	       Book Depreciation:     6    6    6    6    6   4     4   4    4    4	

	3)  Calculate Tax Depreciation

$20 ÷ 5 years = $4/year 

	4)  Allocate Book deprec. to partners 

		Y1-Y5: 	$6/year 

		Y6-Y10: 	$4/Year 

	5)  Allocate Tax Deprec. NCP up to book his book deprec. 

		Y1-Y5: 	$4/year 

		Y6-Y10: 	$0/Year 

	6)  Allocate remaining tax depreciation to CP (0) 

	7)  Calculate Subtotals 

          	8)  Perform Remedial Allocation  

	             A)  NCP: Allocate to NCP “fictitious” item of tax loss in 

                   an amount that makes NCP’s tax equal his book 

		Y1-Y5: 	($2)

		Y6-Y10: 	($4) 

             B)  CP: Allocate to CP “fictitious” item of tax gain to CP

    In that same amount 

Built-In Loss Property – IRC 704(c)(1)(C)

Non-Depreciable Property 

Generally: IRC 704(c)(1)(C): If partner contributes a built-in loss property, such built-in loss can ONLY be allocated to the CP 

     Policy: IRC bans CP from shifting built-in loss to NCP 

          Really, built-in losses aren’t subject to ceiling rule and can't be shifted 

     CP: IRC 704(c)(1)(C)(i): If CP contributes built-in loss asset, PA must 

     allocated any tax loss from that asset to CP 

     NCP: IRC 704(c)(1)(C)(ii): To find the amount of built-in loss given to NCP, 

     treat PA as having an “Initial Tax Basis” it equal to FMV at contribution 

          Ex: 50-50 PA. 2 years ago, A bought land for $140. Now worth $100. 

          Contributes to PA. B contributes $100 cash. Sells land for $120 

          Initial Balance Sheet: 	   Basis   Book  |   Liabilities 

		           Cash    100     100    |   Debt       0 

		           Land    100     100    |

				      |  Capital Accounts  

		  		      |              Tax       Book         OB 

				      |  A 	  100        100         140 

				      |  B 	  100        100         100 

Analysis: 	1)  Divide IRC 704(c)(1)(C) property into: 

	          A)  Common Inside Basis: equals the asset’s FMV 

		Effect: No book/tax disparity on Asset side of the 

 	balance sheet and tax CA equals the asset’s FMV  

	        B)  Built-In Loss Basis Adjustment: equals asset’s built-in loss

		Effect: increases CP’s OB by the amount of built-in loss

		RR 1.704-3(f)(2)(iii): Built-In Loss Basis Adjustment can 

		ONLY be used solely on CP (accounted for separately)  	2)  For Common Inside Basis 

	         A)  Calculate book gain/loss

	          B)  Calculate Tax gain/loss 

	          C)  Allocate book gain/loss in accords with PA agreement;

	          D)  NCP: Allocate tax gain/loss to NCP up to book gain/loss;

	          E)  CP: Allocate the remaining tax gain/loss to CP;

	3)  For Built-In Loss Basis Adjustment 

	          A)  Subtract Built-In Loss Basis Adjustment from the CP’s OB

	

          Ex: 50-50 PA. 2 years ago, A bought land for $140. Now worth $100. 

          Contributes to PA. B contributes $100 cash. Sells land for $120 

	 

Book’s Method:                                 A 	               B 

		                           Tax     Book    OB    Tax     Book    OB     

Initial Contribution             100      100    140   100      100     100 

(2)(C) Book Gain/Loss 	        —        10        —      —        10	      —  	 

(2)(D) NCP Tax Gain/Loss    —        —        —      10        —      10 

(2)(E) CP Tax Gain/Loss      10         —        10 	    —       —      —

(3)(A) CP Built-In Loss          —         —      (40)     —       —      —

End 		        110      110     110    110     110   110 



Professor’s Method:                   A 	          B 

		                           Tax     Book             Tax     Book    

Initial Contribution             140      100              100      100     

(2)(C) Book Gain/Loss 	        —        10                  —        10	      	 

(2)(D) NCP Tax Gain/Loss    —        —                  10        —      

(2)(E) CP Tax Gain/Loss      10         —            	   —        —      

(3)(A) CP Built-In Loss        (40)       —                  —        —      

End 		       110      110               110     110   



Analysis: 	1)  Divide IRC 704(c)(1)(C) property into: 

	          A)  Common Inside Basis: (FMV 100, Basis 100)  

	          B)  Built-In Loss Basis Adjustment: (40 built-in loss) 

	2)  For Common Inside Basis 

	          A)  Calculate book gain/loss 		AR 	  120	

			 		AB  	(100)

					Book Gain 	   20 



	        B)  Calculate Tax gain/loss 		 AR 	 120 

			 		 AB 	(100)

					Tax Gain  	  20  

	          C)  Allocate book gain/loss under PA agreement (50-50);

	          D)  NCP: Give tax gain/loss to NCP up to book gain/loss (10);

	          E)  CP: Give the remaining tax gain/loss to CP (10);

	3)  For Built-In Loss Basis Adjustment 

	          A)  Subtract Built-In Loss Basis Adjustment (40 built-in loss) 

                from the CP’s OB







Depreciable Property 

Analysis: 	1)  Divide IRC 704(c)(1)(C) property into: 

	          A)  Common Inside Basis: equals the asset’s FMV 

		Effect: No book/tax disparity on Asset side of the 

 	balance sheet and tax CA equals the asset’s FMV  

		Formula:    FMV at Contribution  

		             ———————————— = Depreciation/Year 

		            Remaining Recovery Period           	|

				                  Divide by # of Partners 





	          B)  Built-In Loss Basis Adjustment: equals asset’s built-in loss

		Effect: increases CP’s OB by the amount of built-in loss

		RR 1.704-3(f)(2)(iii): Built-In Loss Basis Adjustment can 

		ONLY be used solely on CP (accounted for separately)

		Formula:         Built-In Loss   

		             ———————————— = Depreciation/Year 

		            Remaining Recovery Period           	|

				                        ALL allocated to CP  

	2)  For Common Inside Basis 

	          A)  Calculate book gain/loss

	          B)  Calculate Tax gain/loss 

	          C)  Allocate book gain/loss in accords with PA agreement;

	          D)  NCP: Allocate tax gain/loss to NCP up to book gain/loss;

	          E)  CP: Allocate the remaining tax gain/loss to CP;

	3)  For Built-In Loss Basis Adjustment 

	          A)  Subtract Built-In Loss Basis Adjustment from the CP’s OB

 Ex: A contributes building ($1,200 basis, $500 FMV). B contributes $55 

 cash. Building has 20 years of depreciation left



Professor’s Method:                   A 	         B 

		                            Tax     Book             Tax     Book    

Initial Contribution             1200    500              500      500     

(2)(C) Book Gain/Loss 	        —      (12.5)              —     (12.5) 

(2)(D) NCP Tax Gain/Loss    —        —               (12.5)     —      

(2)(E) CP Tax Gain/Loss      (12.5)   —            	   —        —      

(3)(A) CP Built-In Loss         (35)       —                  —        —      

End 		   1,151.5    487.5         487.5     487.5





Analysis: 	1)  Divide IRC 704(c)(1)(C) property into: 

	          A)  Common Inside Basis: 

		Formula:    $500 FMV 

		             ——————— = $25/Year 

		                     20 Years 	            |_____$12.5/Partner  

	          B)  Built-In Loss Basis Adjustment: 

		Formula:  $700 Built-In Loss   

		             ————————— = $35/Year 

		            	20 Years            	|__ALL allocated to A

	2)  For Common Inside Basis 

	          A)  Calculate book depreciation (25)  

	          B)  Calculate Tax gain/loss (25) 

	        C)  Give book deprec. in accord with PA agreement (50-50);

		A: $12.5

		B: $12.5 

	          D)  NCP: Give tax deprec. to NCP up to book gain/loss (12.5) 

	        E)  CP: Allocate the remaining tax gain/loss to CP (12.5) 

	3)  For Built-In Loss Basis Adjustment 

	          A)  Subtract Built-In Loss Basis Adjustment from CP (35)

































Partnership Liability Allocations

IRC 704(d): Partner can NOT deduct PA losses in excess of his OB 

1)  What Type of Liability Is It? 

          RR 1.752-1 Liability: Non-contingent liabilities – fixed legal obligation 

          RR 1.752-7 Liability: Contingent liabilities (not covered) 

2)  Who Bears the Economic Risk of Loss (EROL)? 

          RR 1.752-2(b)(3): Determine who has the EROL by looking at: 

                  A)  Partnership Agreement: Might specify who bears EROL 

                  B)  Loan Agreements: Might specify who bears EROL 

               C)  Side Agreements: among partners and others 

               D)  Local Law: Rules on general versus limited partner liabilities

	     General Partnerships: Often recourse for all partners 

	     Limited Partnerships: Maybe recourse for general partner 

	     LLCs: NR for all partners absent side agreements 

	     Rev Ruling 97-38: General partner in an LP does NOT have duty 

     to repay under local law unless debt is greater than book value 

          If LP’s asset is underwater, yes recourse for general partner 

          If LP’s asset is NOT underwater, NR for the general partner 

          Satisfaction Presumption: RR 1.752-2(b)(6): in determining if a partner 

          has a “payment obligation,” assume that all partners will do what they 

          said they were going to do and pay off the loan 

               Types of Payment Obligations: 

	De Minimis Rule: RR 1.752-2(d)(2): Small Partners – if NR debt &

                    B guarantees it, NOT a recourse against B if B owns 10% (or less) 

                    of PA income, gain, loss, deduction 

	Guarantees: 1+ partner can ALSO be the lender

    If recourse & B guarantees, ignore guarantee (unlike indemnity) 

    If NR & B guarantees, the loan is recourse for B 

                    Indemnifications: 

	  Ex: If A must pay out of pocket, B will reimburse A (B has EROL)

	  If recourse & B indemnify entire debt, all to B (unlike guarantee)  

	Pledges: RR 1.752-2(h)

	     Partner pledges “other property” (i.e. partner pledges an asset 

     that isn't subject to a security interest) if the PA doesn't pay  

          Bears EROL up to the FMV (not AB) of “other” collateral 

          Effect: Partner may have a partial EROL  

	Bottom Dollar Guarantees: Ignore bottom dollar guarantees 

	     RR 1.752-2(f), Example 10: if B guarantees a certain amount,

     but not any particular amount, NOT a bottom loss guarantee 

          Ex: ABC equal partners in LLC. LLC borrows $100 from Bank. 

          A guarantees up to $30 of any amount of unpaid debt. B 

          guarantees $20, but only if Bank recovers less than $200  

               A’s guarantee is NOT a bottom loss guarantee bc A must 

               pay regardless of what amount goes uncollected 

	It is OK for A to limit his exposure to $300 

              B’s guarantee IS a bottom loss guarantee 

              Effect: $30 allocated to A’s OB, the remaining $70 is

              allocated to A, B, and C under RR 1.752-3 

	     RR 1.752-2(f), Example 11: ONLY has EROL if the partner is 

     exposed to the full amount of his promise 

	          If a partner shifts a little risk to another, that partner loses 

          ALL of his promise and has no payment obligation 

          Ex: Same. Also C will indemnify A up to $10 on A’s guarantee 

               A’s guarantee IS a bottom loss guarantee bc A shifted risk 

               C’s indemnity is unqualified so C DOES bear EROL for $10 

               Effect: $10 allocated to C’s OB, the remaining $90 is 

               allocated to A, B, and C under RR 1.752-3

               Exceptions: Do NOT apply the Satisfaction Presumption if: 

	A)  RR 1.752-2(j): Anti-Abuse

	          No EROL if the facts/circumstances show that the principal 

          purpose was a plan to circumvent/avoid the EROL 

          Factors: (A)  No comm. R contract restriction to protect Bank

Ex: B can to sell assets without creditor OK 

		     (B)  Not required to give financial doc to get loan 

		     (C)  Payment oblig. ends before loan’s term ends

     (D)  Debtor holds liquid assets that exceeds his Rly 

            foreseeable needs 

     (E)  Lender can't promptly get paid on default 

     (F)  Loan’s terms would be substantially the same if

            the partner didn’t guarantee the loan*** 

               Ex: rate doesn't go down after B guarantees 

	B)  RR 1.752-2(k): No Commercially Reasonable Expectation 

	          No EROL there’s not a commercially R expectation that the 

          debtor will have the ability to pay the loan 	

               PROF: Burden of proof issue – just show that it’d be 

               commercially R for partner to pay it back 

3)  If Recourse, Apply RR 1.752-2

          End of World/Constructive Liquidation Test: RR 1.752-2(b)(1):  Applies 

          when someone bears the EROL, but only in the amount that is borne

               Effect: If, after the test, B bears EROL, then give OB to B for the 

               portion of the EROL that B bears  

          Related Parties: RR 1.75203(b)(i): yes recourse debt is a partner OR a 

          related party bears the EROL

               IRC 267(b)(2): “related parties” include one who owns [10%]+ of the 

               partner’s outstanding stock 

          Test: 	1)  All liabilities of the PA are due and payable in full

	2)  All PA assets are worth $0 

	3)  All PA assets are sold for $0 

	          Exception: RR 1.752-2(b)(1)(iii): except for debt relief where 

          creditor’s right to repayment is limited solely to PA assts 

               Prof: Coordinates RR 1.752-3 if has recourse & NR debt

	4)  Allocate gains, losses, deductions under RR 1.704

	5)  PA liquidates 

4)  If Non-Recourse, Apply RR 1.752-3 

          Three-Tier Waterfall: If nobody bears EROL, apply this 

               A)  Allocate NR Debt Based on PMG 

               B)  Allocate IRC 704(c) Pre-Contrib. Gain (But NOT Loss) To Partners 

	     If property became worthless, and then sold for the amount of 

     NR debt it had, how much gain with Partner recognize? 

     Formula: 	Outstanding NR Debt 

		(Tax Basis) 

		IRC 704(c) Gain

               C)  Excess NR Liabilities: allocate using one of these methods: 

	     i)  Profits Ratio: (Default)

	    ii)  NR Deductions Ratio: The “RANGE” from RR 1.704-2, MUST 

	          be specified in the PA agreement 

		Can do anything within that “range” 

	   iii)  Additional Method: first, allocate excess to CP, then allocate 

          leftover IRC 704(c) gain to them as well 



Examples – Recourse Debt



Ex: Substantial Economic Effect Issues 

     Ex: A (general partner) and B (limited partner) form LP. A gives $10 cash, B 

     gives $90 cash. 10-90 split on everything. LP buys asset for $1,000 with 

     $100 cash, $900 recourse loan. 

          1)  Type of Liability? RR 1.752-1 Liability  

          2)  Who bears EROL? Facts say recourse 

          3)  Apply RR 1.752-2

                    A)  All debt ($900) is due and payable in full

	B)  All Assets are worth $0 (Building worth $0)

	C)  All Assets Sold for $0 (Building sold for $0)

	D)  Allocate gain/loss under RR 1.704 (Allocate $1,000 loss) 

	E)  PA liquidates, who is it allocated? 

			 A	B 

	Contribution	10	90             Does NOT have SEE u

	PA K Allocation	(100)	(900)        under RR 1.704-1 bc 

	End		(90) 	(810) ——> LP goes negative 

	 |

	 | Apply Certain Determinations Rule 

	\/		A	B 

	Contribution	10	90 

	PA K Allocation 	(910)	(90)

	End		(900)	0 

	 |

	 | End Allocations  

	\/		A	B 

	Contribution	10	90 

	Liability Allocation 	900	0

	Final OB 		910	90



    Ex: Same facts, but B is obligated to contribute up to $900 extra in needed

			 A	B 

	Contribution	10	90           DOES have SEE under 

	PA K Allocation	(100)	(900)      RR 1.704-1 bc LP can go

	End		(90) 	(810) ——>up to $900 negative 

	 |

	 | End Allocations  

	\/		A	B 

	Contribution	10	90 

	Liability Allocation 	90	810

	Final OB 		100	900

Examples – NR Debt



Ex: A (general partner) and B (limited partner) form LP. A gives $10 cash, B gives $90 cash. 90-10 split. PA buys building for $100 cash, $900 NR debt  

          1)  Type of Liability? RR 1.752-1 Liability  

          2)  Who bears EROL? Facts say NR 

          3)  Apply RR 1.752-3

               A)  Allocate NR Debt Based on PMG (No PMG) 

               B)  Allocate IRC 704(c) Pre-Contrib. Gain To Partners (None) 

               C)  Excess NR Liabilities 

	     i)  Profits Ratio 		A	B

		Contribution	10	90 

		PMG Allocation 	0	0

		704(c) Gain Alloc. 	0	0

		Liability Allocation 	90	810

		Final OB 		100	900

	    ii)  NR Deductions Ratio (None) 

	   iii)  Additional Method (None) 



Ex: Same, but B pledges stock (AB of $100, FMV of $200) to secure the debt

          1)  Type of Liability? RR 1.752-1 Liability  

          2)  Who bears EROL? Partial EROL  

	RR 1.752-2(h): B pledged “other property” so gets partial EROL up 

to the FMV of the stock 

     Effect: Recourse for B up to $200 

          3)  Apply RR 1.752-3

            A)  Allocate NR Debt Based on PMG (No PMG) 

               B)  Allocate IRC 704(c) Pre-Contrib. Gain To Partners (None) 

               C)  Excess NR Liabilities 

	     i)  Profits Ratio 	      A	B

	          Contribution	     10	90 

	          Recourse Pledge.     0	200 —> 900 NR Debt

	          PMG Allocation 	      0	0           (200) Pledged Stock  

	          704(c) Gain Alloc.    0	0            700  Remaining NR Debt

	          Liability Allocation  70	630           |__90-10 Split 

	          Final OB 	     80	920	

	    ii)  NR Deductions Ratio (None) 

	   iii)  Additional Method (None) 





Coordination Rule Example - RR 1.752-2(b)(1)(iii)

Ex: 50-50 PA. A and B contribute $50 each. $150 recourse debt. Buys $200 land, $50 NR debt secures $100 of equipment 

			 A 	 B 

	Contribution 	50	50 

	Equip. NR Debt	25	25   Just subtract the 

	Coordination Rule	(25)	(25)——> NR debt, 

	Equip. PA K Alloc.	(25) 	(25)  then do normal 

	Land PA K Alloc. 	(75) 	(75) end of world test 

	Result 		(75) 	(75) 

	   |
		   | End Allocations 

	  \/		 A 	 B

	Contribution 	50	50 

	Equip. NR Debt	25	25

	Land Liability Alloc. 	75	75 

	Ending OB 		150	150 







































Example – General PA & Recourse Debt



Ex: A and B formed GP in Y1. Each gave $20. 50-50 split. GP bought land ($40 cash, $140 recourse debt). Local law makes each partner liable to repay mortgage and interest on mortgage. What is GP’s basis at Y1 end? 

          1)  Type of Liability? RR 1.752-1 Liability  

          2)  Who bears EROL? Facts say recourse 

          3)  Apply RR 1.752-2

                         A)  All debt ($160) is due and payable in full

	B)  All Assets are worth $0 (Land worth $0)

	C)  All Assets Sold for $0 (Land sold for $0)

	D)  Allocate gain/loss under RR 1.704 (Allocate $200 loss) 

	E)  PA liquidates, who is it allocated? 

			 A	B 

	Contribution	20	20          

	PA K Allocation	(100)	(100)      

	End		(80) 	(80) 

	 |

	 | End Allocations  

	\/		A	B 

	Contribution	20	20 

	Liability Allocation 	80	80

	Final OB 		100	100



Ex: Same facts, but A contributed $40 and B contributed $0 

			 A	B 

	Contribution	40	0          

	PA K Allocation	(100)	(100)      

	End		(60) 	(100) 

	 |

	 | End Allocations  

	\/		A	B 

	Contribution	40	0 

	Liability Allocation 	60	100

	Final OB 		100	100



Ex: Same facts, but PA K said profits split 50-50, but losses split 90% to A

			 A	B 

	Contribution	20	20          

	PA K Allocation	(180)	(20)      

	End		(160) 	0 

	 |

	 | End Allocations  

	\/		A	B 

	Contribution	20	20 

	Liability Allocation 	160	0

	Final OB 		180	20



Example – NR Debt & IRC 704(c) Gain 



Ex: A, B, C form PA. A and B contribute $100 cash. C contributes Land ($1,000 FMV, $900 NR debt, basis of $300). Everything else split 1/3 each 

			       A	  B	     C

	          Contribution	     100	100 	  100 —> Land - Debt 

	          Recourse Pledge.     0	0 	    0       NR Debt   900

	          PMG Allocation 	      0	0	    0	  AB   (300) 

	          704(c) Gain Alloc.    0	0   	  600 ——> Gain  600

	          Liability Allocation  100	100	  100  

	          Final OB 	     200	200	  800	



































Example – Limited Partnership & NR Debt 



Ex: G (general partner) gave $10 for 10% interest, L (limited partner) gave $90 for 90% interest. LP got building ($100 cash, $900 NR debt). Interest payable in 20 years. $200 depreciation/year. 80-20 split on NR deductions  



Step 1: Normal NR Allocation 

 				G	L

		Contribution	10	90 

		PMG Allocation 	0	0

		704(c) Gain Alloc. 	0	0         Base on profits 

		Liability Allocation 	90	810—> ratio bc no 

		Final OB 		100	900     PMG yet 

				|	  |

Step 2: Calculate PMG in Each Year 	|_________|

	              _____________________|



Year

 |  Capital  |

 |Account  |

AB



Debt

Total PMG

PMG



|G

   L  |









G

L

Y1 Start

100

900

1,000

≥

900

—

—

—

Y1 Rec. Dep.  

(10)

(90)

(100)











Y1 NR Dep. 

(20)

(80)

(100)

<

900

+100

+20

+80

Y2 Start

70

730

800

<

900

100

20

80

Y2 NR Dep.

(40)

(160)

(200)





+200

+40

+160

Y3 Start

30

570

600

<

900

300

60

240

Y3 NR Dep.

(40)

(160)

(200)





+200

+40

+160

Y4 Start

(10)

410

400

<

900

500

100

400

Y4 NR Dep. 

(40)

(160)

(200)





+200

+40

+160

Y5  Start 

(50)

250

200

<

900

700

140

560

Y5 NR Dep. 

(40)

(160)

(200)





+200

+40

+160

Y5 End 

(90)

90

0

<

900

900

180

720 

	

Step 3: Add PMG for Each Year to NR Debt Formulas (Change Each Year) 



	Year 0		G	L

	     Contribution	10	90 

	     PMG Allocation 	0	0

	     704(c) Gain Alloc. 	0	0

	     Liability Allocation 	90	810

	     Y1 Starting OB 	100	900

	Year 1		G	L

	     Contribution	10	90     Debt  	 900 

	     PMG Allocation 	20	80     PMG  	(100) 

	     704(c) Gain Alloc. 	0	0       Remaining Debt 	800

	     Liability Allocation 	80	720 ——>|_Split 90-10 Based on 

	     Y1 Ending OB 	110	890             profit %’s (Default) 

	Year 2		G	L

	     Contribution	10	90       Debt  	 900 

	     PMG Allocation 	60	240     PMG  	(300) 

	     704(c) Gain Alloc. 	0	0       Remaining Debt 	600

	     Liability Allocation 	60	540 ——>|_Split 90-10 Based on 

	     Y2 Ending OB 	130	870             profit %’s (Default) 

	Year 3		G	L

	     Contribution	10	90       Debt  	 900 

	     PMG Allocation 	100	400     PMG  	(500) 

	     704(c) Gain Alloc. 	0	0       Remaining Debt 	400

	     Liability Allocation 	40	360 ——>|_Split 90-10 Based on 

	     Y3 Ending OB 	130	870             profit %’s (Default) 

	Year 4		G	L

	     Contribution	10	90       Debt  	 900 

	     PMG Allocation 	140	560     PMG  	(700) 

	     704(c) Gain Alloc. 	0	0       Remaining Debt 	200

	     Liability Allocation 	20	180 ——>|_Split 90-10 Based on 

	     Y4 Ending OB 	170	830             profit %’s (Default) 

	Year 5		G	L

	     Contribution	10	90       Debt  	 900 

	     PMG Allocation 	180	720     PMG  	(900) 

	     704(c) Gain Alloc. 	0	0       Remaining Debt 	 0

	     Liability Allocation 	0	0    ——>|_Split 90-10 Based on 

	     Y5 Ending OB 	190	810             profit %’s (Default) 











Step 4: Match Y5 Ending OB with the Actual Starting OB in Y0 



			  G	  L

Contribution	 10	 90

Liability Allocation 	 180	 720

	Y1 Starting OB 	 190	 810	Use same deprec. 

	Y1 Depreciation	(30) 	(170) ——> #’s as in PMG  

	Y2 Start		 160	 640

	Y2 Depreciation	(40)	(160)

	Y3 Start		 120	 480

	Y3 Depreciation	(40)	(160)

	Y4 Start		 80	 320

	Y4 Depreciation	(40)	(160)

	Y5 Start		 40	 160 

	Y5 Depreciation	(40)	(160)

	Y5 End		  0	  0   







LOSS LIMITS



Generally

Once loss is properly allocated, can it actually be taken? 

Limits: 	1)  Losses Are Limited to OB 

	          IRC 704(d)(1): Partner’s share of loss ONLY allowed up to OB

	          IRC 704(d)(2): excess loss carries forward 

	               Can use that loss when OB increase (contributions, etc.) 

	               Character of loss carries forward in the same proportion 

               to the character of losses from that year 

	Ex: In Y1, operating loss of $30, LTCL of $20. A’s OB is 

$10, B’s OB is $30 

	     Total Loss: $50 

     Ratios: 	LTCL – 40% of Total Losses

	     $10 OB  x    40%  = $4 



		Operating Loss – 60% of Total Losses 

		     $10   x       60% 	= $6

	     Y1 OB: 	

			       OB  	$10 

			  (LTCL) 	($4) 

		(Operating Losses)      ($6) 

	            	 Ending OB 	$0 

	Share of Losses: $25 of total losses

	     LTCL: 	         $10 - $4 = $6 LTCL carries forward 

	     Op. Loss:       $15 - $6 = $9 Op. Loss Carries forward



	2)  At Risk Limits – IRC 465 

	3)  Passive Activity Limits – IRC 469 

	4)  Individual Losses – Excess Business Losses 

	          TCJA: “excess business losses” can NOT be deducted but

          must be carried forward

               Can deduct aggregate deductions up to aggregate income 

               plus: 1)  If Married, $500,000

	     2)  If Single, $250,000  

	

Charitable Contributions & Foreign Taxes 

IRC 704(d)(3)(A): in determining the amount of loss partner can take, special rules for charitable contributions and taxes

     Basically, there’s no real loss from these items (bc they’re tax exempt) 

          Ex: $30 OB, partner makes $50 charitable contribution

               Partner can ONLY get a $30 deduction for the charitable contribution 

Unrealized Gain Contribution: IRC 704(d)(3)(B): if charitable contribution of asset with unrealized gain, do NOT take that unrealized gain into account 

     Partner ONLY gets a charitable contribution UP TO his AB in the asset 

          Individually, partner will get that deduction for unrealized gain 

	               





















Sale of A Partnership Interest – Generally 

General Rule: IRC 741: Gain/loss from sale of PA interest is Capital gain/loss

Exception: Revenue Ruling 72-172: gain from sale of depreciable property to related parties is ordinary gain under IRC 1239 (RR 1.1239-1: 90% control)

Exception: IRC 751(a): Partner gets ordinary gain/loss if any part of selling partner’s AR comes from “IRC 751 Property,” meaning: 	

     (1)  Unrealized Receivables; or 

               Goodwill: NOT an unrealized receivable 

               Accounting Method: if cash method, A/R are unrealized receivable 

               Work In Progress: yes an unrealized receivable 

               Cancelable At Will: If an agreement is cancellable at will by a buyer/ 

               customer, NOT an unrealized receivable 

               IRC 751(c): (1)  Goods delivered or to be delivered; 

	                (2)  Services rendered or to be rendered; and 

		     Ledoux: Includes the premium value of a long-

     term contract held by the PA 

          If no long-term K in place, it is goodwill

          If yes long-term K in place, it is unrealized A/R   

     Quantum Merit: yes unrealized receivable 

	               3)  Recapture Items (Flush) 

		    Amounts that’d be recaptured at ordinary rates 

    if the PA sold the property for FMV 

          i)  IRC 1245 recapture (personal property)  

    Caution: Does NOT include IRC 1250 recapture 

    FMV: ONLY recaptures gain up to the amount of 

    ordinary income PA would recognize if sold for FMV

          Means that the unrealized A/R is the lesser of: 

		               A)  Option 1		     Purchase Price 

					 	    (AB) 

					Option 1 Amount 

		               B)  Option 2		        Current FMV 

						    (AB) 

					Option 2 Amount 

          Ex: Got for $75, $25 of deprec., $60 FMV at sale

               Include in unrealized A/R ($10) the lesser of: 

               	A)  Option 1	Purchase Price     $75

			                   (AB)   ($50)

		               Option 1 Amount    $25 

               	A)  Option 2	   Current FMV     $60

			                   (AB)   ($50)

		               Option 1 Amount    $10 

    Unequal Depreciation: RR 1.1245-1(e): allocate to 

    each partner their proportional share of gain 

         Ex: Bought for $300, $300 depreciation allocated 

         equally to ABC. On sale, total $440 gain ($330 to 

         A, $110 to B, $0 to C). How to allocate recapture? 

		   A	   B 	   C 

	Asset	 100	 100	 100 

      Depreciation 	(100)	(100)	(100) 

	    AB 	    0 	    0 	    0 

	 Gain 	 330 	 110 	    0 



		           Total Gain: 	$400 

	         Unrecaptured Deprec.: 	$300 	            How To 

		A: $100 of recapture 		Allocate This $100? 

		B: $100 of recapture			|

		C: $0 of recapture —> 100 of excess unrecaptured gain 

	          Calculate Gain Limits: 

		B:         Total Gain     $110       C:          Total Gain    $330 

		     Amount Recap.  ($100)           Amount Recap.  ($100)

		             Gain Limit    $10 	      Gain Limit    $230 

	          Formula: Excess Gain x A’s Share = A’s Hypo Recapture 

	        A:        $100       x     25%     =  $25 —> B’s Gain limit is $10, so

                              B only gets $10 of this $25 

        B:        $100       x     75%     =  $75 —> C’s Gain limit is $230, so

                              C only ALL $75 

	Conclusion: A: $110 gain at recapture rates 

		  B: $190 gain at recapture rates 

		       $140 gain at CG’s rates 	

     (2)  Inventory 

               IRC 751(d): 	(1)  Inventory under IRC 1221(a)(1); 

		(2)  All other property that, if sold, would NOT give CG 

		(3)  Other property held by the PA which, if held by the 

       selling/distributee partner, would meet (1) or (2) 

          Ex: Dealers – B is a dealer. PA has stock. If B sold

          his PA interest, stock will be treated as inventory

Seller’s POV

1)  Determine Total Gain/loss 

2)  Calculate gain/loss from IRC 751 Property via a Hypo Transaction

          Effect: Amount of gain/loss is ordinary gain/loss under IRC 751(a) 

          Hypo Transaction: RR 1.751-1(a)(2): allocate G/L to a partner as if the 

          PA sold ALL assets for FMV immediately before sale of the PA interest  

3)  Subtract Amount in (2) from Amount in (1)

          Effect: Amount of gain/loss is capital gain/loss under IRC 741 

          Look-Through Rule: RR 1(h)-1(b): bc there’s different CG rates: 

               A)  Tax collectibles gains at 28%	C) Tax all other CGs at 20% 

               B)  Tax IRC 1250 gains at 25% 

Installment Sales: IRC 453(a): “installment method” for IN Sale income  

IRC 453(b)(1): IN Sale if 1+ payment comes in a year after the year of the sale 

IRC 453(c): Installment Method: Realize income in year TP is actually paid 

    Hot Assets: Must realize ALL gain in year of sale (Year 1) for the following:

          1)  Inventory: IRC 453(b)(2)(B) & Revenue Ruling 89-108 

          2)  Accounts Receivable (it’s not “property”) 

          3)  Recapture Amounts: IRC 453(i)(2)

            4)  Securities on Established Security Exchange: IRC 453(k)(2) 

    Capital Assets: apply installment method

   	    Total CG  	Amount Paid in Y1 	Amount Paid in Y2 

	——————   = Z% 	        x                  Z%              x                  Z%  

	Selling Price 	                 CG in Y1 	                  CG in Y2 

Ex: ABC is equal PA. In Y1, A sells his PA interest ($50 OB) to X for $100 cash. PA’s balance sheet is: 	       Asset	    Basis	 FMV 

		Inventory	   $100	$130 

	              Capital Asset 	   $50	$170 

     1)  Determine Total Gain/Loss 	AR 	     $100 

				AB (A’s OB)   ($50) 

				Total Gain 	     $50 

     2)  Calculate Gain/loss from IRC 751 Property			

              Hot Asset     FMV   -   AB   = Gain/Loss  x  A’s Share  = Ordinary G/L  

             Inventory     $130   -  $100 =      $30       x     1/3         =    $10 Gain 



     3)  Subtract (2) From (1) for CG                Total Gain 	 $50

			          Ordinary Gain 	($10) 

			           Capital Gains      $40 

Ex: ABC is equal PA. In Y1, A sells his PA interest ($50 OB) to X for $100 cash. PA’s balance sheet is: 	       Asset	    Basis	 FMV 

		Inventory	   $100	$40 

	              Capital Asset 	   $50	$260  

     1)  Determine Total Gain/Loss 	AR 	     $100 

				AB (A’s OB)   ($50) 

				Total Gain 	     $50 

     2)  Calculate Gain/loss from IRC 751 Property		

              Hot Asset     FMV   -   AB   = Gain/Loss  x  A’s Share  = Ordinary G/L  

             Inventory       $40   - $100   =    ($60)      x     1/3         =    ($20) Loss 



     3)  Subtract (2) From (1) for CG                Total Gain 	 $50         minus a 

			          Ordinary Gain   - ($20)—> negative 

			           Capital Gains      $70 

Ex: ABC is equal PA. Each has OB of $300. Accrual method. In Y1, D sells PA interest to X for $750. Took $75 recapture on machine. Bought building for $600. PA’s balance sheet is:   Asset         Basis    FMV

              Cash        $150	   $150 

            $75 is IRC 1245            Stock         $150	   $450

                 recapture —> Machinery         $75	   $150

         $300 is IRC 1250—>  Building         $300   $750

              recapture 	     Inventory         $120   $210

		               A/R         $105	   $90 

		      Goodwill         $0	   $450	

     1)  Determine Total Gain/Loss 		AR 	     $750 

				AB (A’s OB)   ($300) 

				Total Gain 	     $450 

     2)  Calculate Gain/loss from IRC 751 Property 	

              Hot Asset     FMV   -   AB   =  Gain/Loss  x  A’s Share  = Ordinary G/L  

           Machinery     $150   -  $75   =     $75 	    x      1/3 	       =  $25 Gain 

            Inventory      $210   -  $120 =     $90 	    x      1/3 	       =  $30 Gain 

                      A/R       $90     -  $105 =    ($15) 	    x      1/3 	       = ($5) Loss 

			              		           $50 Total Gain 

     3)  Subtract (2) From (1) for CG                Total Gain 	 $450

			          Ordinary Gain  	($50) 

			           Capital Gains      $400 

        $300 recaptured at 25% Rate under IRC 1250_______|

        $100 remaining at 20% rate 



Buyer’s POV 

Issue: IRC 743(a): sale of PA interest has no effect on PA’s basis in the assets 

Effect: Buying partner is (temporarily) under- or over-taxed 



IRC 704(c)(1)(C) Property

Issue: If A contributes IRC 704(c)(1)(C) built-in loss property, and then later sells his PA interest to X, should we allocate all of the built-in loss to X? 

Solution: Proposed regs eliminate the IRC 704(c) loss from the PA’s balance sheet and create an IRC 704(c)(1)(C) adjustment solely for CP 

     Effect: The buyer won’t succeed to any part of the built-in loss 

     Ex: ABC form equal PA. A contributes land with FMV of $100, basis of 

     $500. B and C each contribute $200 cash. Balance sheet is: 

		Basis     Book 	         Tax	  Book           OB 

	Cash 	$200     $200 	A     $100	  $100	$500	

	Land 	$100     $100 	B     $100	  $100	$100 

				C     $100	  $100 	$100 

          Effect: If A sold PA interest to X for $100, A would realize $400 loss

	

If No IRC 754 Election 

RR 1.704-1(b)(2)(iv)(l): Capital Accounts: Buyer steps into seller’s shoes 

		 Outside Basis (OB): Buyer has a cost basis OB 

Effect: Disparity between PA’s inside basis and partner’s aggregate OBs 



If Yes IRC 754 Election 

IRC 743(b): Make an IRC 743(b) adjustment if either: 

     1)  The partnership makes an IRC 754 election; or 

     2)  There’s substantial built-in loss 

               A)  AB of all PA property exceeds its FMV by $250,000+ 

               B)  Or, buyer would get a $250,000 loss if PA sold all assets after sale

Effect: Partnership: No change in bases or tax capital accounts

             Buying Partner: Treat as if he got an undivided interest in each asset

	Special Basis Adjustment (SBA): buying partner gets SBA for his 

benefit, alone to prevent under/over tax

On Resale: 		Buying Partner’s Share of Gain/Loss 

			(Buying Partner’s SBA in That Asset) 

		   Gain/Loss Buying Partner Actually Recognizes

IRC 743(b) Adjustment: 

     1)  PA makes/has made IRC 754 election or has “substantial built in loss” 

     2)  Determine Amount of IRC 743(b) Adjustment 

               Cheat Code: IRC 743(b) basis adjustment is just amount of gain/ 

               loss that the seller realized in Step (1) in Seller’s POV 

	Formula: 	         	          Seller’s AR  —> Includes debt relief 

			        (Seller’s OB) —> Includes debt 

	          Aggregate IRC 743(b) Adjustment 

               Formula: 	Buyer’s OB 

               		(Buyer’s Share of Inside Basis) 

		Aggregate IRC 743(b) Adjustment 

	Gain: If seller sold at a gain, then positive IRC 743(b) adjustment 

	Loss: If seller sold at a loss, then negative IRC 743(b) adjustment 

	Buyer’s OB: Cost Basis

	Buyer’s Inside Basis: RR 1.743-1(d): sum of share of “previously 

                    taxed capital” plus his share of liabilities

	     Previously Taxed Capital: Cash He’d Get on Hypo Liquidation

			           Loss He’d Get on Hypo Liquidation 

			          (Gain He’d Get on Hypo Liquidation) 

			          Previously Taxed Capital 

     3)  Allocate adjustments among the PA’s assets 

               Goal: give the buying partner a cost basis in his share of each asset 

               RR 1.755-1(b)(2): first, divide property between into two classes” 

	A)  Ordinary Income Property; and

	B)  Capital Gain Property 

               Hypothetical Transaction: RR 1.755-1(b)(1)(ii): calculate G/L for each 

               asset as if it was immediately sold for FMV 

               Formula: 

	               Asset      FMV     -      AB      =   G/L  x   A’s Share  =   A’s SBA 



                  	A’s SBA: These are the buyer partner’s SBA for each asset 

               Sales at Premium/Discount: See below 

DEPRECIATION After Adjustment: IRC 1.743-1(j)(4)

     A’s Share of AB: 		   PA’s Adjustment Basis in Asset 

			      x	  	A’s Share 

			 	     Depreciation/Year 

     A’s Share of SBA: 

		             A’s SBA In Asset 

		————————————— = Depreciation/Year 

		Brand New Recovery Period 

Example – No Election 

Ex: ABC equal partners. A’s OB is $250. A sells to X for $500. PA got machine 3 years ago and took $20 of depreciation. PA got building 5 yeas ago. Starting Balance Sheet:	           Asset          Basis	    FMV 	Debt 

             Cash         $240	   $240 	$150 

            		           Stock         $90	   $300

  Machinery         $55	   $100	        Tax 	Book 

         		        Building         $200   $500	A     $200 	$500 

              	 	     Inventory         $90	  $150	B     $200 	$500 

		               A/R         $75	   $60 	C     $200	$500 

		      Goodwill         $0	   $300	       $600    $1,500 

		    	       $750   $1,650 	      $750  $1,650

1)  PA makes/has made IRC 754 election? (No!)  

      Balance Sheet:	           Asset          Basis	    FMV 	Debt 

             Cash         $240	   $240 	$150 

           Stock         $90	   $300

  Machinery         $55	   $100	        Tax 	Book 

         		       Building         $200   $500	X     $500 	$500 

              	 	     Inventory         $90	  $150	B     $200 	$500 

		               A/R         $75	   $60 	C     $200	$500 

		      Goodwill         $0	   $300	       $900    $1,500  

			           $750   $1,650 	      $1,050  $1,650 

			             |___$300 Disparity__|

Example – Yes  Election 

Ex: ABC equal partners. A’s OB is $250. A sells to X for $500. PA got machine 3 years ago and took $20 of depreciation. PA got building 5 years ago. Starting Balance Sheet:	           Basis   FMV 	Debt 

             Cash         $240	   $240 	$150 

            $20 is IRC 1245            Stock         $90	   $300

                 recapture —> Machinery         $55	   $100	        Tax 	Book 

         $300 is IRC 1250—>  Building         $200   $500	A     $200 	$500 

              recapture 	     Inventory         $90	  $150	B     $200 	$500 

		               A/R         $75	   $60 	C     $200	$500 

		      Goodwill         $0	   $300	       $600    $1,500 

		    	       $750   $1,650 	      $750  $1,650



     1)  IRC 754 Election or substantial built-in loss? (Yes)  

     2)  Determine Amount of IRC 743(b) Adjustment 

	Formula: 	         	          Seller’s AR	 $550 

			        (Seller’s OB)	($250)

	          Aggregate IRC 743(b) Adjustment 	 $300 

     3)  Allocate adjustments among the PA’s assets 

   	    Asset	FMV     -     AB       =   G/L       x   X’s Share  =   X’s SBA

	     Cash       $240    -   $240     =  $0         x      1/3          =   $0 

                       Stock	$300    -    $90       =  $210     x      1/3          =   $70 

              Machinery	$100    -    $55       =  $45       x      1/3          =   $15 

                   Building	$500    -    $200     =  $300    x      1/3          =   $100 

                Inventory	$150    -    $90       =  $60      x      1/3          =   $20

	     A/R 	$60      -    $75       =  ($15)   x      1/3          =   ($5) 

                Goodwill 	$300    -    $0         =  $300    x      1/3          =   $100

					                  $300 



       A’s SBA ($300) < Selling Price ($550) = Apply Discount Rules (see below) 



Ex: Same facts, but machinery depreciates at $11/year for 5 years of it’s remaining life. If got brand new, $10 year remaining life. What is X’s share of depreciation for the next year? 

     AB of $55: 	   $11	Depreciation/Year 

		x  1/3 	X’s Share of Depreciation 

		$3.67 	Depreciation/Year 



     X’s SBA of $15:	   $15  Total SBA 		   $3.67 

		———————— = $1.5/year 	   $1.50

		         10 Years 		   $5.17 Y1-Y5 Deprec. 



     Conclusion: 	     X	   B	    C 

                Machinery 	$18.33	$18.33	$18.33	

	        SBA     $15	$0	$0 

             Depreciation   ($5.17) 	($3.67) 	($3.67) 

	   Y1 End 	$28.16	$14.66	$14.66

	   …….

	   Y5 End     $7.50 	$0	$0 

             Depreciation   ($1.50)  	$0	$0  

	   Y10 End   $6.50 	$0	$0 

	   …….				. 

	   Y10 End     $0 	$0	$0 

Sale at Premiums & Discounts  

Test:	If A’s SBA > Selling Price, Apply Premium Rules  

If A’s SBA < Selling Price, Apply Discount Rules  



Sales At Discount 

If buyer pays a discounted price:

     1)  First, allocate SBA to ordinary income assets

     2)  Second, allocate the balance to capital assets 

               Formula: 

A)  Allocate IRC 743(b) adjustment to hot assets 

	    	Hot Assets	        FMV   -    AB  = G/L   x    A’s Share  = SBA 

		Hot Asset #1 			              $

             		Hot Asset #2 			              $

					       SBA To Hot Assets 

B)  Determine Remaining IRC 743(b) adjustment to capital assets 

	

		          Total IRC 743(b) Adjustment

		  	       (SBA to Hot Assets) 

		Remaining IRC 743(b) Adjustment 



C)  Determine SBA for Capital Assets 

	    	Capital Assets   FMV   -    AB  = G/L   x    A’s Share  = SBA 

	                Capital Asset #1 			              $

             	                Capital Asset #2 			              $

					SBA To Capital Assets 

D)  Determine SBA Shortfall 



			     SBA to Capital Assets 

		(Remaining IRC 743(b) Adjustment) 

			                   SBA Shortfall 



E)  Determine Each Capital Asset’s Reduction Amount 



			        FMV of CA #1

                 SBA Shortfall  x  ———————— = CA #1 Reduction 

		       Total FMV of CAs



		   	           FMV of CA #2

                 SBA Shortfall  x  ———————— = CA #2 Reduction 

		       Total FMV of Cas



F)  Determine Final SBA of Capital Assets 



             SBA To Capital Assets -  CA Reduction Amount = Final SBA

             Capital Asset #1

             Capital Asset #2



Sale at Premiums & Discounts  

If buyer pays a premium over asset value, under IRC 1060, we allocate the excess to goodwill & IRC 197 intangibles 

     1)  Apply Same Rules as Discount Rules 

     2)  After Step B(vi), Determine Amount Allocated to Goodwill 



                                        Seller’s AR 	 SBA to Hot Assets 

	                  (Seller’s OB)	 SBA to Capital Assets 

Aggregate IRC 743(b) Adjustment 	Total SBA Allocated 



	Aggregate IRC 743(b) Adjustment 

		   (Total SBA Allocated) 

	            SBA That Goes to Goodwill 

































Ex: Equal PA. ABC has OB of $400. IRC 754 election. A sells his PA interest to X for $1,150. Balance Sheet is: 	Asset	Basis	FMV	

			  A/R 	$0 	$300 	 

		            Blackacre	$300	$600	

		           Whiteacre	$600	$1,200	 

		           Greenacre 	$300	$1,800 	



     1)  PA makes/has made IRC 754 election (Yes)  

     2)  Determine Amount of IRC 743(b) Adjustment ($750)  



		         	          Seller’s AR 	 $1,150 

			        (Seller’s OB)	($400) 

	          Aggregate IRC 743(b) Adjustment 	 $750



     3)  Allocate adjustments among the PA’s assets 

	    Asset	FMV     -     AB   =   G/L       x   A’s Share  =   A’s SBA

	      A/R       $300     -   $0     =  $300     x      1/3          =   $100 

                Blackacre	$600     -   $300 =  $300     x      1/3          =   $100 

                Whiteacre	$1,200  -   $600 =  $600    x      1/3          =   $200 

                Greenacre	$1,800  -   $300 =  $1,500 x      1/3          =   $500 

					               $900 



	A’s SBA ($900) < Selling Price ($1,150) = Apply Discount Rules  



	A)  Allocate IRC 743(b) adjustment ($750) to hot assets (A/R) 



   	     Hot Asset   FMV     -     AB   =   G/L       x   A’s Share  =   X’s SBA

	          A/R         $300     -   $0     =  $300     x      1/3          =    $100 



	B)  Determine Remaining IRC 743(b) adjustment to CAs ($650)  



		          Total IRC 743(b) Adjustment	 $750 

		  	       (SBA to Hot Assets) 	($100)

		Remaining IRC 743(b) Adjustment 	 $650 



	   C)  Determine SBA for Capital Assets 



	    Capital Assets   FMV   -    AB       =    G/L      x    A’s Share  =   SBA

               	          Blackacre    $600     -   $300  =   $300     x      1/3          =   $100 

                           Whiteacre    $1,200  -   $600  =    $600     x      1/3          =   $200 

                           Greenacre    $1,800  -   $300  =    $1,500  x      1/3          =   $500 

		          $3,600                            SBA to Capital Assets $800



	   D)  Determine SBA Shortfall 



			     SBA to Capital Assets 	 $800 

		(Remaining IRC 743(b) Adjustment) 	($650) 

			                   SBA Shortfall 	 $150 



	    E)  Determine Each Capital Asset’s Reduction Amount 

			$600 

                 $150   x  ———————— = $25 Blackacre Reduction  

		$3,600



			$1.200 

                 $150   x  ———————— = $50 Whiteacre Reduction  

		$3,600



			$1,800 

                 $150   x  ———————— = $75 Whiteacre Reduction  

		$3,600



   F)  Determine Final SBA of Capital Assets 

             SBA To Capital Assets -  CA Reduction Amount = Final SBA

             Blackacre	      $100	            -                 $25                  = $75 

            Whiteacre                $200	            -                 $50                  = $150

            Greenacre                $500	            -                 $75                  = $425 



















Distributions 

Generally

IRC 731 is the general rule 

IRC 732(a) is for non-liquidating distributions (current distribution)  

IRC 732(b) is for liquidating distributions 

IRC 734(b) is for basis adjustments with IRC 754 election in place 

General Rule: Neither the PA nor the distributee recognize gain/loss 

     Goal: Non-recognition of gain/loss 

Constructive Cash: IRC 752(b): A gets constructive cash if A gets debt relief 

Marketable Securities: IRC 731(c): If PA distributes marketable securities, treat it as distribution of cash up to (FMV – A’s share of built-in appreciation)

     Ex: A has OB of $50. AB distributes stock (FMV of $100, AB of $40)

          A is treated as if he got $70 in cash	FMV		 $100

				(A’s Share of Apprec.)	($30)  

				Cash 		 $70 

Non-Liquidating Distributions 

Generally

Gain: IRC 731: A only recognizes gain if cash distributed is in excess of his OB 

Loss: IRC 731: A never recognizes a loss on non-liquidating distributions 

Basis: IRC 732(a)(1): Default: Transferred basis to distributee partner (A) 

     Exception: IRC 732(a)(2): decrease basis if transferred basis is 

     higher than distributee’s OB – Basis can NOT exceed A’s OB minus cash 

Outside Basis: IRC 733: Decrease OB by amount of money distributed 

Basis Adjustment: IRC 734(a): unless IRC 754 election or substantial basis reduction, PA’s basis in it’s property remains the same 

Analysis 

1)  Calculate “Reduced Outside Basis” (ROB) 

         OB 

		    (Cash)

	(Constructive Cash) 

		       ROB —> If Negative, Recognize Capital Gain (CG) 

		                	   If Positive, See Below 

2)  If Property Is Also Distributed, Determine Basis of Distributed Property 

          A)  Formula		    

 		    ROB

         (Tax Basis of Property 1) 

         (Tax Basis of Property 2) 

        Continuing Outside Basis 

        |____ If Positive: i)  COB is A’s new OB 

	        |		ii)  A gets transferred basis 
	        |

        |____If Negative: i)  A’s new OB is $0 

		 ii)  If Only 1 IRC 751 Property Distributed, 

       A’s basis in that property is now ROB 

iii)  If 2+ Properties Distributed, then 

       allocate under IRC 732(c) (see below) 

          B)  IRC 732(c) Allocation 

	i)  Allocate ROB to IRC 751 Property Up to Transferred Basis 

	          I)  Give Decrease Proportionally to Built-in Loss Properties  

	

       Property 1 Transferred Basis 	     Property 2 Transferred Basis 

		              (Built-In Loss) 		            (Built-In Loss)

	     Adjusted Property 1 Tax Basis      Adjusted Property 2 Tax Basis 



	         II)  Give remaining Decrease To All Other IRC 751 Properties 

               In Proportion To Tax Bases AFTER Reduction For Built-In

               Loss (unrealized depreciation) 



	     Adjusted Property 1 Tax Basis 

	+  Adjusted Property 2 Tax Basis 

	Total Tax Bases 



		Adjusted Property 1 Tax Basis    Decrease in

Adjusted Property 1 Tax Basis  x   ————————————— =  Property 1’s 

             Total Tax Bases 	Tax Basis 



		Adjusted Property 2 Tax Basis    Decrease in

Adjusted Property 2 Tax Basis  x   ————————————— =  Property 2’s 

             Total Tax Bases 	Tax Basis 



ii)  Allocate Remaining ROB (RROB) to “Other Property” 

I)  Give Decrease Proportionally to Built0in Loss in “Other     

     Property” (see Step 2(B)(i)(I) above)

	         II)  Give remaining Decrease To All Other “Other Properties” 

               In Proportion To Tax Bases AFTER Reduction For Built-In

               Loss (unrealized depreciation) (See Step 2(B)(i)(II) above) 

Ex: ABC are equal partners. A’s OB is $40, B’s OB is $30, C’s OB is $20. ABC distributes $10 cash to each, 1/3 inventory, 1/3 of land. Assets are as follows: 

		Tax	FMV 

Cash	 60	  60

Inventory	 60	  90 

A/R	  0 	  30 

Land	 30	  90 

1)  Calculate “Reduced Outside Basis” (ROB) 

		   A 	                 B	                               C   

         	         OB 	  40	                30	           20 

    (Cash)	 (10)	               (10)	          (10)

(Constructive Cash) 	  (0)	                (0)	           (0)

       ROB 	 30 (Positive)            20 (Positive)            10 (Positive) 



2)  If Property Is Also Distributed, Determine Basis of Distributed Property 

		  
		   A 	                 B	                               C   

  	         ROB	  30	                20 	          10

          (1/3 Inventory) 	 (20) —> 20 Basis   (20) —> 20 Basis    (20) —> 10 Basis

      	RROB            10	                 0	 	           0

                  (1/3 Land)    (10) —> 10 Basis    (10) —> 0 Basis      (10) —> 0 Basis  

                            COB 	    0                             (10) —> 0 OB         (20) —> 0 OB 

		    |	                  |	            |

	Positive, so A gets 	Negative, but only 1 	Negative, but only 1

	Transferred basis in 	751 property Distrib.	 751 property distrib.

	751 property 	so ROB is it’s basis 	so ROB is it’s basis

	 	    |	                  |	            |

	Yes RROB (10) so	No RROB, so “Other	No RROB, so “Other 

	RROB goes to “Other	Property’s” basis 	Property’s Basis 

	Property” (Land)  	(land) goes to 0 	(land) goes to 0 

		    |	                  |	            |

	Positive, so COB (0) 	Negative, so A’s new 	Negative, so A’s new 

	Is A’s new OB 	OB is 0 		OB is 0 



Ex: Same facts, but ABC distributes $45 cash to A, 1/2 land to each B and C

1)  Calculate “Reduced Outside Basis” (ROB) 

		   A 	                 B	                               C   

         	         OB 	  40	                30	           20 

    (Cash)	 (45)	                (0)	           (0)

(Constructive Cash) 	  (0)	                (0)	           (0)

ROB 	 (5) —> 5 CG             30 (Positive)            20 (Positive)

                (Inventory)     (0)	                (0)	           (0)
	      RROB      0	                30 	          20

                  (1/2 Land)     (0)                            (15) —> 15 Basis    (15) —> 15 Basis  

                            COB 	    0 —> 0 OB             15 —> 15 OB            5 —> 5 OB             

		    |	                  |	            |

	ROB negative, so A	                N/A	          N/A 

	Recognizes $5 of CG                     |	            |

		    |	                  |	            |

		  N/A 	Positive, but no 751 	Positive, but no 7511

		    |	properties Distrib.	 properties distrib.

	 	    |	                  |	            |

		  N/A	Yes RROB (30) so	Yes RROB (30) so 

		    |	RROB goes to Other 	RROB goes to “Other 

		    |	Prop. (land)	Property” (land)

		    |	                  |	            |

	Positive, so COB (0) 	Positive, so COB (15) 	Positive, so COD (5) 

	Is A’s new OB 	is A’s new OB 	 is A’s new OB 

Ex: ABC gives $50 cash to A (OB is $300) & Whiteacre, reduces A’s interest from 33.3% to 20%. Balance Sheet is: 	Tax	FMV 	Debt 

Cash		 300	  300	600 

Blackacre		 60	  200 

Whiteacre		 200 	  150 

Greenacre		 100	  250	  

Stock		  40	  100 

Other Assets 	 200	  800 

	 

         	         OB 	  300	 

    (Cash)	 (50)         Went from being liable for 1/3 of debt (200) 

(Constructive Cash) 	  (80) —> to being liable for 1/5 of debt (120)

ROB 	 170 

                (Inventory)     (0)	
	      RROB      170	     Yes RROB (170) so give RROB to “Other”    

               (Whiteacre)     (200) —> 170 Basis — Property” (land) up to RROB                

		   (30)  —> 0 OB — Negative, so A’s new OB is 0 



Liquidating Distributions 

1)  Calculate “Reduced Outside Basis” (ROB) 

         OB 

		    (Cash)

	(Constructive Cash) 

		       ROB —> If Negative, Recognize Capital Gain (CG) 

		                	   If Positive, See Below 

2)  If Property Is NOT Distributed, Recognize ROB As Capital Loss

3)  If Property Is Also Distributed, Determine Basis of Distributed Property

          A)  If ROB > Sum of Bases of All 751 Assets, All Get Transferred Basis

          B)  If ROB < Sum of Bases of All 751 Assets, Do A Decrease 

                   i) Determine Total Amount of Decrease  	               ROB 	 

  	   	      		(Tax Basis of Property 1) 

 	    	  		(Tax Basis of Property 2) 

    		  	                 Total Amount of Decrease 

                  ii) Give Decrease Proportionally to Built-in Loss Properties  

	

	    751 Asset #1 Tax Basis 	                 751 Asset #2 Tax Basis 

		(Built-In Loss) 		             (Built-In Loss) 

       Adjusted 751 Asset #1 Tax Basis 	Adjusted 751 Asset #2 Tax Basis 



	      Total Amount of Decrease 	Adjusted 751 Asset #1 Tax Basis

                (Built-In Loss from 751 Asset #1) 	Adjusted 751 Asset #2 Tax Basis

                (Built-In Loss from 751 Asset #2) 	Total 751 Property Tax Bases

          Adjusted Total Amount of Decrease 



                 iii) If further decrease is needed, allocate among ALL 751 assets in 

   proportion to their tax bases after reduction for unrealized 

   depreciation (built-in loss)   



     	     Adjusted 751 Asset #1 Tax Basis    Decrease in

      Adjusted Total  	x   —————————————— =  751 Asset #1’s 

Amount of Decrease             Total Amount of Decrease  	       Tax Basis 



     	     Adjusted 751 Asset #2 Tax Basis    Decrease in

      Adjusted Total  	x   —————————————— =  751 Asset #2’s 

Amount of Decrease             Total Amount of Decrease  	       Tax Basis 

  

          Adjusted 751 Asset #1 Tax Basis 	  Adjusted 751 Asset #2 Tax Basis (Decrease in 751 Asset #1’s Tax Basis)    (Decrease in 751 Asset #1’s Tax Basis) 

               751 Asset #1’s New Tax Basis	       751 Asset #2’s New Tax Basis



          C)  If ROB < Sum of Bases of All “Other Assets,” Do A Decrease 

		See Above for Decrease Rules 

          D)  If ROB > Sum of Bases of All “Other Assets,” Do An Increase  

                   i) Determine Total Amount of Increase  	               ROB 	 

  	   	      		(Tax Basis of Property 3) 

 	    	  		(Tax Basis of Property 4) 

    		  	                  Total Amount of Increase 

                  ii) Give Increase Proportionally to Built-in Gain Assets

	

	                 OP #3 Tax Basis 	              	         OP #4 Tax Basis 

		+ Built-In Gain 		            + Built-In Gain 

                   Adjusted OP #3 Tax Basis 	             Adjusted OP #4 Tax Basis 



      Total Amount of Increase 	    Adjusted OP #3 FMV

              	      (Built-In Gain from OP #3) 	+  Adjusted OP #4 FMV

              	      (Built-in Gain from OP #4) 	                 Total OP FMV 

          Adjusted Total Amount of Increase  



                 iii) If further increase is needed, give to ALL Other Property Assets  

   in proportion to their tax bases after reduction for unrealized 

   appreciation (built-in gain)   



     	     Adjusted OP #3 Tax FMV                Increase in

      Adjusted Total  	x   —————————————— =  OA #3’s 

Amount of Increase             Total Amount of Increase  	      Tax Basis 



     	           Adjusted OP #4 FMV	      Increase in

      Adjusted Total  	x   —————————————— =  OA #4’s 

Amount of Increase             Total Amount of Increase  	       Tax Basis 

  

                      Adjusted OP #3 Tax Basis 	             Adjusted OP #4 Tax Basis   

           +  Increase in OP #3’s Tax Basis                +  Increase in OP #4’s Tax Basis

                           OP #1’s New Tax Basis	                 OP #4’s New Tax Basis

4)  If Any Remaining ROB, Recognize as a Capital Loss



Ex: ABC is equal PA. A’s OB is $170. Liquidating distribution. ABC’s balance sheet is as follows: 	Tax	FMV 	Debt:	Tax	FMV 

	Cash 	120	120		150	150 

	Inventory	30	60

	A/R	0	30		Tax	FMV    OB 

	Land #1	180	120	A	120	150      170

	Land #2	90	120 	B 	120	150

Unmarketable Stock 	90	150 	C	120	150 	

What would happen if A got to following distributions: 

     Q1: A/R and Land #1 	     Q3: 1/2 Inventory and Land #1       

     Q2: A/R and Land #2	       

	     Q1	             	Q2	     	Q3 

OB	    170	            	170	    	170	

Cash	     0	             	0	     	0	

Constr. Cash  (50)	            	(50)	    	(50)

ROB	     120	             	120	     	120

A/R 	     0	              	0	     	0	

Inventory	     0	              	0	    	(15) —> 15 Basis

RROB	     120	            	120	     	105	

Land #1	     (180)—> 120 Basis  0	    	(180)—> 105 Basis 

Land #2	     0	           	(90)—> 120 Basis 	 0	 

Securities	     0	             	0	    	 0	

COB	    (60)—> 0 OB 	30 —> 30 OB  	(75) —> 0 OB 

	      |		  |		  |

	Negative, so give  	Positive, so give 	Negative, so give 

	(60) to built-in 	(+30) to built-in 	(75) to built-in loss 

	Loss Property 	gain property 	property 

	      |		  |		  |

	No 751 Property	Can NOT give to 	No 751 Property with 

	      |		increase to 751 	built-in loss (invent. 

	      |		property 		only has built-in gain) 

	      |		  |		  |

	Land #1 has $60 	Land #2 has $30 	Land #1 has $60 

	Of built-in loss so 	of built-in gain so 	Of built-in loss so 

	Give all to Land #1	give all to Land #2 	Give all to Land #1





Ex: Same facts, but $120 cash, 1/3 inventory, and 1/3 A/R were distributed. A’s OB was $100, $170, or $200 

	  $100 OB 	                  $170 OB 	                  $200 OB  

OB	    100	            	170	    	200	

Cash	     (120)	             	(120)	     	(120)	

Constr. Cash  (50)            	(50)	    	(50)

ROB	     (70) —> 70 CG         0	     	30

A/R 	     0	              	0	     	 0	

Inventory	     (10) —> 0 Basis      (10) —> 0 Basis             (10) —> 10 Basis 

RROB	     (10)	            	(10)	     	20	

Land #1	     0	     	0	    	 0 

Land #2	     0	           	0		 0	 

Securities	     0	             	0	    	 0	

COB	    (10)—> 0 OB 	(10) —> 0 OB  	20 —> 20 Capital Loss 

	      |		  |		  |

	Negative, so	N/A 		N/A 

	recognize all (70) 	  |		  | 

	as capital gains 	  | 		  | 

	      |		  |		  |

	Negative, so give  	Negative, so give 	Positive, so give 

	(10) to built-in 	(30) to built-in 	(10) to built-in gain 

	Loss Property 	loss property 	property  

	      |		  |		  |

	No 751 built-in loss 	No 751 built-in loss  	Can’t give increase to 

	Property distributed 	property distributed 	 751 property 

	      |		  |		  |

	Give to 751 assets 	Give to 751 assets  	No built-in gain 

	In proportion to tax 	in proportion to tax  	“Other Property”  

	Bases 		bases  		was distributed 

 	      |		  |		  |

	Give to Inventory its 	Give to inventory its 	RROB remaining (20) 

	Proportional amount 	Proportional amount 	is recognized as 

	Of decrease (10) 	of decrease (10) 	capital loss

	









Special Basis Adjustments – IRC 734(b) 

Generally: PA distributions may create disparity between inside and OB, meaning losses can “disappear,” so we need to adjust for that 

Disparities arise whenever a distribution: 

     1)  Recognizes a gain/loss; or 

     2)  Takes a basis in distributed property that differs from that of the PA 

General Rule: IRC 734(a): no basis adjustment to inside bases 

Exception: if one of these happens, CAN make IRC 734(b) adjustment: 

     1)  Substantial Basis Reduction; or 

               Yes Substantial basis reduction if negative adjustment is $250,000+ 

     2)  PA Has Already Made An IRC 754 Election 

               Exception: 2 Year Rule – IRC 732(d): if distributee partner acquired 

               his interest within the 2 years prior to distribution, he can elect to be 

               treated as if there was an IRC 754 election in place at transfer  

               Exception: Mandatory IRC 732(d) Adjustment – RR 1.732-2(d)(4): no 

               matter when the distribution takes place, if FMV of all PA property 

               (excluding cash) is 110%+ of the AB of the assets of the PA 

	Policy: stops basis shifting from non-depreciable to depreciable 

	Ex: ABC is equal PA. Each has OB of $1,000. A sells PA interest to D 

for $7,000. One year later, PA distributes 1/3 of Land #1 to each 

partner. Balance sheet is: 	Basis	FMV        Basis to FMV

		Land #1	$1,000	$4,000	   300% 

		Land #2	$2,000	$17,000 	   850% 

     If No IRC 754 Election: D does NOT get SBA for either asset 

		    D		

	       OB 	7,000	                 Issue: if D sold land for

	    Cash	    0	                 for $1,333.33 (it’s FMV)

		    ROB 	7,000	                 D gets $1,000 of gain

	        751 Property 	    0 	                 even though D paid  

	                 Land #1 	(333.33)—> 333.33  full FMV for Land #1

	                 Land #2 	    0	                 when D bought his 

		   COB 	6,666.66	                 interest  

     Solution: IRC 732(d): D can step up his basis in Land #1 



What Is The Trigger?  

1)  If Gain/Loss Is Recognized

          A)  If distributee partner recognizes a gain: 

	Increase the basis in the PA assets by the amount of the gain 

          B)  If distributee partner recognizes a loss on a liquidating distribution: 

	Decrease the basis in the PA assets by the amount of the loss 

2)  If There’s a Basis Increase or Decrease 

          A)  If Basis Decrease: 

	Increase the basis of the remaining PA property 

     Basis Decrease: distributee partner took basis in distributed 

                	     property that is lower than transferred basis 

          B)  If Basis Increase: 

	Decrease the basis of the remaining PA property 

	     Basis Increase: distributee partner took basis in distributed 

	     Property that was higher than transferred basis 



Allocating Increases & Decreases 

1)  What Triggered the Gain/Loss Recognition? 

          A)  Gain/Loss Recognition 

RR 1.755-1(c)(1)(ii): entire adjustment can ONLY go to CG assets

     RR 1.755-1(c)(4): if PA has no CG assets, the adjustment is held 

     in abeyance until PA acquires CG assets  

          B)  Basis Increase/Decrease 

	RR 1.755-1(c)(i): adjustment ONLY goes to assets in the same class 

	     RR 1.755-1(c)(4): if PA has no assets in same class, adjustment 

     is held in abeyance until PA acquires CG assets  

2)  How to Allocate the Adjustment Among Assets in the Same Class? 

          A)  Increases In Basis

	i)  Give increase to built-in gain assets (unrealized appreciation) 

	          I)  If multiple assets have built-in gain, divide the increase in 

	               proportion to their relative built-in gain

	ii)  Give any remaining increase to properties in the same class in 

     proportion to their relative FMVs    

          B)  Decreases In Basis 

	i)  Give decrease to built-in loss assets (unrealized depreciation) 

	          I)  If multiple assets have built-in loss, divide the increase in 

	               proportion to their relative built-in loss

	ii)  Give any remaining decrease to properties in the same class in 

     proportion to their relative adjusted basis     







Character on Resale

Unrealized Receivables: IRC 735(a)(1): if distributee partner later resales unrealized receivables that he got from a distribution, it will always be treated as ordinary gain/loss (See IRC 724(a))

Inventory: IRC 735(a)(2): if distributee partner later resales inventory that he got from a distribution, it’ll be ordinary gain/loss for 5 years (See IRC 724(b))

Non-Recognition Transactions: IRC 735(c)(2)(A): If unrealized receivables or inventory is disposed of in a non-recognition transaction, apply these rules (above) to the substituted basis for that property 



Examples (See Below) 



































































































































Ex: ABC is equal PA. A’s OB is $170. Liquidating distribution. ABC’s balance sheet is as follows: 	Tax	FMV 	Debt:	Tax	FMV 

	Cash 	120	120		150	150 

	Inventory	30	60

	A/R	0	30		Tax	FMV    OB 

	Land #1	180	120	A	120	150      170

	Land #2	90	120 	B 	120	150

Unmarketable Stock 	90	150 	C	120	150 

	

What would happen if the PA made the following distributions to A? 

     Q1: A/R and Land #1 	     Q5: A/R, 1/2 of Land #1, 1/2 of Land #2

     Q2: A/R and Land #2	       



	     Q1	             	Q2	     	Q3 

OB	    170	            	170	    	170	

Cash	     0	             	0	     	0	

Constr. Cash  (50)	            	(50)	    	(50)

ROB	     120	             	120	     	120

A/R 	     0	              	0	     	0	

Inventory	     0	              	0	    	0 

RROB	     120	            	120	     	120	

Land #1	     (180)—> 120 Basis  0	    	(90)—> 75 Basis 

Land #2	     0	           	(90)—> 120 Basis 	(45)—> 45 Basis  

Securities	     0	             	0	    	 0	

COB	    (60)—> 0 OB 	30 —> 30 OB  	(15) —> 0 OB 

	      |		  |		   |

	A’s basis decreased, 	A’s basis increased, 	A’s basis decreased, 

	So increase assets 	So decrease assets 	So increase PA assets 

	      |		  |		   |

	Triggered by basis	Triggered by basis 	Triggered by basis 

	change, so only to	change, so only to 	change, so only to 

	assets in same class	assets in same class	assets in same class 

	      |		  |		   |

	Increase in PA assets	Decrease in PA assets	Increase in PA assets 

	So first give to assets	so first give to assets	so first give to assets 

	with built-in gain	with built-in loss	with built-in gain

	      |		  |		   |

	Built-in Gain	Built-In Loss	Built-In Gain 

	   Land #2: 	$30	   Land #1:	$60	   Land #2: 	$15

	       Stock:	$60 		      	       Stock:	$60

	       Total:	$90	        Total: 	$60 	        Total:	$75

				|

	Land #2			|	Land #2

	             $30			|	                 $15 

                 $60 x  ———— = $20		|	$15  x  ———— = $3 

	             $90			|	                 $75

				|

	Stock			|	Stock

	             $60			|	                 $60 

                 $60 x  ———— = $40		|	$15  x  ———— = $12 

	             $90			|	                 $75

	               |		  	|		|

	Ending Basis in PA	Ending Basis in PA	Ending Basis in PA 

	   Land #2: $110	   Land #1: 	$150	   Land #2: 	$48 

	       Stock: $130			       Stock: 	$102 











































Ex: ABC is equal PA. A’s OB is $170. Liquidating distribution. ABC’s balance sheet is as follows: 	Tax	FMV 	Debt:	Tax	FMV 

	Cash 	120	120		150	150 

	Inventory	30	60

	A/R	0	30		Tax	FMV    OB 

	Land #1	180	120	A	120	150      170

	Land #2	90	120 	B 	120	150

Unmarketable Stock 	90	150 	C	120	150 	



What would happen if the PA distributed $120 cash, 1/3 inventory, and 1/3 A/R were distributed. A’s OB was $100, $170, or $200





	  $100 OB 	                  $170 OB 	                  $200 OB  

OB	    100	            	170	    	200	

Cash	     (120)	             	(120)	     	(120)	

Constr. Cash  (50)            	(50)	    	(50)

ROB	     (70) —> 70 CG         0	     	30

A/R 	     0	              	0	     	 0	

Inventory	     (10) —> 0 Basis      (10) —> 0 Basis             (10) —> 10 Basis 

RROB	     (10)	            	(10)	     	20	

Land #1	     0	     	0	    	 0 

Land #2	     0	           	0		 0	 

Securities	     0	             	0	    	 0	

COB	    (10)—> 0 OB 	(10) —> 0 OB  	20 —> 20 Capital Loss 

      _________|______	  |		  |

     |     		 |	  |		  |

Basis decreased,  Recognized   	Basis decrease (10),	Recognized Loss (20), 

increase assets     gain, increase 	so increase assets 	so decrease PA assets 

     | (10)                 assets (70)	  |		  |

     |		  |	  |		  |

Triggered by          Triggered by 	Triggered by basis 	Triggered by loss 

Basis change, so    gain, so ONLY 	change, so ONLY to 	recognition, so ONLY 

Only to assets        give to CG 	assets in same class 	to CG property 

In same class          property 	  |		  |

     |		  |	  |		  |

Increase in 	             Increase in 	Increase in PA assets, 	Decrease in PA assets, 

Assets, so first        assets, so first 	so first allocate to 	so first allocate to 

Give to built-in       give to built-in	built-in gain assets 	built-in loss assets 

Gain assets              gain CG assets 	  |		  |

     |		  |	  |		  |

Built-In Gain       Built-in Gain 	Built-in Gain 	Built-In Loss

  Inven.: $30          Land #2: $30 	   Inventory: $20 	   Land #1: $60 

       A/R: $30              Stock: $60 	              A/R: $20 	    	      .  

     Total: $60              Total: $90                Total: $40 	        Total: $60 

						   |

Inventory                Land #2	           Inventory 		   |

             $30 	       $30 		   $20 		   |

$10  x  —— = $5    $70 x —— = $23.3     $10 x —— = $5 	   |

             $60 	       $90 		   $40 		   |

A/R                           Stock	            A/R			   |

             $30 	       $60 		   $20		   |

$10  x  —— = $5    $70 x —— = $46.6     $10 x —— = $5		   |

             $60 	       $90 		   $40		   |

                |		          |		     |		   |

Ending Basis in PA    Ending Basis in PA          Ending Basis in PA Ending Basis in PA

   Inventory: $3	Land #2: 	$113.3	Inventory: 	$25       Land #1: $160   

   A/R: 	  $5	Stock:	$136.6 	A/R: 	$5 	







































Disproportionate Distributions 

General Rule: IRC 751(b)(1): treat these distributions as a “sale/exchange” of such property between distributee and the PA: 

     1)  Unrealized receivables; and 

     2)  Substantially appreciated inventory

               IRC 751(b)(3): ONLY “substantially appreciated” if inventory’s total 

               FMV is 120%+ more than inventory’s total AB 

Trigger: 	1) Partnership holds a “Hot Asset;” and 

	2) Partnership makes a “non-pro rata” distribution to a partner 

	        Non-Pro Rata = changes partners’ share of hot/cold assets 

Exceptions: IRC 751(b)(1): IRC 751(b) is NOT triggered if: 

     (A)  Distributions of property that the distributee partner had contributed

     (B)  Payments to a retiring partner under IRC 736(a) 

Policy: without rule, normal distribution rules would let distributee avoid his share of PA’s ordinary income when a capital asset was distributed to him 

Analysis  

1)  Determine Basis to Value Ratio of Each Asset 

			Basis	FMV	Ratio 	Basis 

	Hot Asset #1	$X	$X	HA% 	—— = % 

	Cold Asset #1	$Y	$Y 	CA% 	FMV 

 

2)  Create A Partnership Exchange Table

	If A’s Share went from 50% to 33.3%, then: FMV * (1/3) 

	            |	If Liquidating distribution, all will be $0 

	          \/      \/

	     A’s Post-Distrib.       A’s Actual          A’s Pre-Distrib.          A’s 

                           Interest In PA     Distrib. of PA        Interest in PA         Change In 

         	         Asset (FMV)        Asset (FMV)         Assets (FMV)         Interest 

Hot Assets

   Hot Asset #1 	$X	+ $X	  —      $X		= $X 

   Hot Asset #2	$X	+ $X	  —      $X		= $X 

Cold Assets 					  $HA Total 

                   Cash	$Y	+ $Y	  —      $Y		= $Y

     Constr. Cash	$Y	+ $Y	  —      $Y		= $Y

   Cold Asset #1 	$Y	+ $Y	  —      $Y		= $Y 

   Cold Asset #2	$Y	+ $Y	  —      $Y		= $Y

						  $CA Total 

3)  Hypothetical Non-Liquidating Distribution of The OPPOSITE ASSET

                        Ex: If A was distributed a Hot Asset, hypo distribute a Cold Asset

                        Ex: If A was distributed a Cold Asset, hypo distribute a Hot Asset 

          A)  Determine the Ratio of the Basis that was Distributed 

	i)  If Cold Asset Distributed	ii) If Hot Asset Distributed 

	                 $HA Total 		                 $CA Total 	

	             	   x  HA%		                       x  CA% 

	         HA Hypo Basis 		          CA Hypo Basis 



          B)  Hypo Current Distribution of Opposite Asset 

i)  If Cold Asset Distributed	ii) If Hot Asset Distributed 

		         OB 			        OB

      (HA Hypo Basis)		      (CA Hypo Basis) 

        Continuing OB 		        Continuing OB 

          C)  Determine the Opposite Asset’s New Basis in the PA 

	i)  If Cold Asset Distributed	ii) If Hot Asset Distributed 

		Starting HA Basis 		 Starting CA Basis 

		  (HA Hypo Basis) 		   (CA Hypo Basis) 

	Intermediate HA Basis in PA 	Intermediate CA Basis in PA



4)  IRC 751(b) Exchange of the OPPOSITE ASSET With the ASSET ACTUALLY 

      DISTRIBUTED For HA [or CA] Total  

          A)  Determine the Ratio of the Basis that was Distributed 

	i)  If Cold Asset Distributed	ii) If Hot Asset Distributed 

	                 $CA Total 		                 $HA Total 	

	             	   x  CA%		                       x  HA% 

	         CA Hypo Basis 		          HA Hypo Basis

          B)  Do the Exchange 

	i)  Exchange  

			FMV 	Basis 

               	Capital Asset 	$CA Total	$CA Hypo Basis 

               	Hot Asset   	$HA Total 	$HA Hypo Basis 



	ii)  Determine Gain/Loss 

	          I)  If Cold Asset Distributed 	          II)  If Hot Asset Distributed 

		Hot Asset		 	Cold Asset 

		AR	$CA Total 		AR      $CA Total 

		AB	(CA Hypo Basis) 	AB     (CA Hypo Basis) 

		Distributee’s Gain/Loss               	Distributee’s G/L 



		Cold Asset 			Hot Asset 

		AR	$CA Total 		AR      $HA Total 

		AB	(CA Hypo Basis)	AB     (HA Hypo Basis)	

		Other Partners’ Gain/Loss 	Other Partners’ G/L 

		   |___Divide By Their		     |__Divide by Their 

		           Share Of PA G/L  	          Share of PA G/L 



	iii)  Calculate OPPOSITE ASSET’S Basis in the PA

	          I)  If Cold Asset Distributed 	          II)  If Hot Asset Distributed



	          Intermediate HA Basis in PA         Intermediate CA Basis in PA 

	                                +        $HA Total          + 	 	  $CA Total 

	              Partnership’s Basis in HA 	               Partnership’s Basis in CA



5)  Do a Non-IRC 751(b) Distribution For the Balance 

          A)  If Non-Liquidating Distribution

	i)   Find the Balance of Basis in DISTRIBUTED ASSET

	          I)  If Cold Asset Distributed 	          II)  If Hot Asset Distributed



		FMV of CA Distributed                  FMV of HA Distributed

			   (CA Total) 		 (HA Total) 

		             Remaining FMV 	           Remaining FMV 

		              X	             CA%	                 x            HA% 

	               Balance of the Basis in CA   	Balance of Basis in HA



	ii)  Do a Non-Liquidating Distribution of the DISTRIBUTED ASSET

				   Continuing OB 

				                 (Cash)

			              (Constructive Cash) 

					ROB 

		  (Balance of Basis in Distributed Asset) 

				               New OB 



	iii) Determine the Basis of the DISTRIBUTED ASSET

		

		Balance of the Basis of Distributed Asset 

			+ 	    HA [or CA] Total

		        Ending Basis in the Distributed Asset  



	iv) Determine any IRC 734(b) Adjustment Needed 

		See Above for rules! 



          B)  If Liquidating Distribution 

i)   Find the [Preliminary] Balance of Basis in DISTRIBUTED ASSET 

          I)  If Cold Asset Distributed 	          II)  If Hot Asset Distributed



		FMV of CA Distributed                  FMV of HA Distributed

			   (CA Total) 		 (HA Total) 

		             Remaining FMV 	           Remaining FMV 

		              X	             CA%	                 x            HA% 

	Preliminary Balance of Basis in CA      Prelim Balance of Basis in HA



	ii)  Do a Liquidating Distribution of the DISTRIBUTED ASSET

	          I)  If Distributed Asset’s Basis Increases:

                       Increased # is Balance of Basis Of Distributed Asset 

	          II)  If Distributed Asset’s Basis Decreases: 

   Decreased # is Balance of Basis Of Distributed Asset



	iii) Determine the Basis of the DISTRIBUTED ASSET

		

		Balance of the Basis of Distributed Asset 

			+ 	    HA [or CA] Total

		        Ending Basis in the Distributed Asset  



	iv) Determine any IRC 734(b) Adjustment Needed 

		See Above for rules! 



	















Ex: ABC partnership. Each contributed $100. A is distributed Inventory, but A’s share of PA income, gain, loss goes from 1/3 to 1/9. B and C’s goes up to 4/9 each. Balance Sheet Is: 	Basis	FMV 	        Book	FMV    OB

		Inventory	$30	$150	A      100	200      100

	              Capital Asset 	$270	$450 	B       100	200      100 

					C       100	200      100 



1)  Determine Basis to Value Ratio of Each Asset 

			Basis	FMV	Ratio 	 

	Inventory		$30	$150	20%   HA% 	 

	Capital Asset	$270	$450 	60%   CA% 	 

 

2)  Create A Partnership Exchange Table

	     A’s Post-Distrib.       A’s Actual          A’s Pre-Distrib.          A’s 

                           Interest In PA     Distrib. of PA        Interest in PA         Change In 

         	         Asset (FMV)        Asset (FMV)         Assets (FMV)         Interest 

Hot Assets

        Inventory	$0	+ $150	  —      $50		= $100 

Cold Assets 					  $HA Total 

                Land 	$50	+ $0	  —      $150	= ($100)

						  $CA Total 



3)  Hypothetical Non-Liquidating Distribution of The OPPOSITE ASSET

          A)  Determine the Ratio of the Basis that was Distributed 

				ii) If Hot Asset Distributed 

				                 $CA Total 	$100 

				                       x  CA%  x   60% 

	         			          CA Hypo Basis     $60 



          B)  Hypo Current Distribution of Opposite Asset 

			ii) If Hot Asset Distributed 

		         			        OB     $100 

			      (CA Hypo Basis)   ($60)

        			        Continuing OB    $40 

          C)  Determine the Opposite Asset’s New Basis in the PA 

				ii) If Hot Asset Distributed 

				 Starting CA Basis 	$270

				   (CA Hypo Basis) 	($60) 

		                  Intermediate Land Basis in PA	$210



4)  IRC 751(b) Exchange of the OPPOSITE ASSET With the ASSET ACTUALLY 

      DISTRIBUTED For HA [or CA] Total  

          A)  Determine the Ratio of the Basis that was Distributed 

				ii) If Hot Asset Distributed 

	                 	 		                 $HA Total 	$100	

				                       x  HA% 	x 20%

		 		          HA Hypo Basis	$20 

          B)  Do the Exchange 

	i)  Exchange  

			FMV 	Basis 

               	Capital Asset 	$100	$60 

               	Hot Asset   	$100 	$20 



	ii)  Determine Gain/Loss 

	          			II)  If Hot Asset Distributed 

				 	Cold Asset  

			 		AR      $100  

				 	AB     ($60) 

					           $40 CG to A 



					Hot Asset 

					AR      $100 

					AB     ($20)	

					           $80 Gain to B/C 

					     B: $40 Ordinary G

		           	    		     C: $40 Ordinary G



	iii)  Calculate OPPOSITE ASSET’S Basis in the PA

				II)  If Hot Asset Distributed

	          	$210		      Intermediate Land Basis in PA 

	        	+ $100		+ 	 	  $CA Total 

	              	$310		            Partnership’s Basis in Land









5)  Do a Non-IRC 751(b) Distribution For the Balance 

          A)  If Non-Liquidating Distribution

	i)   Find the Balance of Basis in DISTRIBUTED ASSET

		          II)  If Hot Asset Distributed



		FMV of HA Distributed	$150

			 (HA Total) 	($100)

		           Remaining FMV 	$50 

		                 x            HA% 	x 20% 

		Balance of Basis in HA		$10 



	ii)  Do a Non-Liquidating Distribution of the DISTRIBUTED ASSET

				   Continuing OB 	$40

				                 (Cash)	($0)

			              (Constructive Cash) 	(0)

					ROB 	$40 

		  (Balance of Basis in Distributed Asset) 	($10)

				               New OB 	$30 



	iii) Determine the Basis of the DISTRIBUTED ASSET

		

		Balance of the Basis of Distributed Asset 	$10

			+ 	    HA [or CA] Total	$100

		        Ending Basis in the Distributed Asset  	$110 



	iv) Determine any IRC 734(b) Adjustment Needed 

		See Above for rules! 



	































































































Ex: ABC partnership. Each contributed $100. A is distributed 1/3 of Capital Asset, but A’s share of PA income, loss goes from 1/3 to 1/9. B and C’s goes up to 4/9 each. Balance Sheet Is: 	Basis	FMV 	        Book	FMV    OB

		Inventory	$30	$150	A      100	200      100

	              Capital Asset 	$270	$450 	B       100	200      100 

					C       100	200      100 



1)  Determine Basis to Value Ratio of Each Asset 

			Basis	FMV	Ratio 	 

	Inventory		$30	$150	20%   HA% 	 

	Capital Asset	$270	$450 	60%   CA% 	 

 

2)  Create A Partnership Exchange Table

	     A’s Post-Distrib.       A’s Actual          A’s Pre-Distrib.          A’s 

                           Interest In PA     Distrib. of PA        Interest in PA         Change In 

         	         Asset (FMV)        Asset (FMV)         Assets (FMV)         Interest 

Hot Assets

        Inventory	$16.67	+ $0	  —      $50		= $100 

Cold Assets 					  $HA Total 

                Land 	$33.33	+ $150	  —      $150	= ($100)

						  $CA Total 

	$450	Land FMV			

	($150)	1/3 of Land Distributed 

	$300	Leftover Value

	x (1/9) 	A’s New Ownership % 

	$33.33	A’s Post-Distrib. Interest 



3)  Hypothetical Non-Liquidating Distribution of The OPPOSITE ASSET

          A)  Determine the Ratio of the Basis that was Distributed 

	i) If Cold Asset Distributed 

	                 $HA Total 	$33.33 

	                       x  HA%  x   20% 

	          HA Hypo Basis     $6.66 



          B)  Hypo Current Distribution of Opposite Asset 

	i) If Cold Asset Distributed 

	   	        OB     $100 

	      (HA Hypo Basis)   ($6.66)

        Continuing OB    $93.33 

          C)  Determine the Opposite Asset’s New Basis in the PA 

	ii) If Cold Asset Distributed 

	     Starting HA Basis 	$30

	      (HA Hypo Basis) 	($6.66) 

Intermediate Land Basis in PA	$23.33



4)  IRC 751(b) Exchange of the OPPOSITE ASSET With the ASSET ACTUALLY 

      DISTRIBUTED For HA [or CA] Total  

          A)  Determine the Ratio of the Basis that was Distributed 

	i)  If Cold Asset Distributed	 

	                 $CA Total 	$33.33	                 

	             	   x  CA%	x 60% 	

	         CA Hypo Basis 	$20 	          

          B)  Do the Exchange 

	i)  Exchange  

			FMV 	Basis 

               	Capital Asset 	$33.33	$20 

               	Hot Asset   	$33.33 	$6.66 

	ii)  Determine Gain/Loss 

	          	I)  If Cold Asset Distributed 

			Hot Asset  

			AR      $33.33  

			AB     ($6.66) 

			           $26.67 Ordinary Gain to A 



			Cold Asset  

			AR      $33.33 

			AB     ($20)	

			           $13.33 CG to B/C 

			     B: $6.67 CG

		          	     C: $6.67 CG 

	iii)  Calculate OPPOSITE ASSET’S Basis in the PA

		I)  If Cold Asset Distributed

	          	      Intermediate Land Basis in PA 	$23.33

	        	+ 	 	  $HA Total 	+ $33.33 

	             	   Partnership’s Basis in Inventory		$56.67



5)  Do a Non-IRC 751(b) Distribution For the Balance 

          A)  If Non-Liquidating Distribution

	i)   Find the Balance of Basis in DISTRIBUTED ASSET

		          I)  If Cold Asset Distributed



		FMV of CA Distributed	$150

			 (CA Total) 		($33.33)

		           Remaining FMV 	$116.67 

		                 x            CA% 	x    60% 

		Balance of Basis in CA		$70 



	ii)  Do a Non-Liquidating Distribution of the DISTRIBUTED ASSET

				   Continuing OB 	$93.33

				                 (Cash)	($0)

			              (Constructive Cash) 	(0)

					ROB 	$93.33 

		  (Balance of Basis in Distributed Asset) 	($70)

				               New OB 	$23.33 



	iii) Determine the Basis of the DISTRIBUTED ASSET

		

		Balance of the Basis of Distributed Asset 	$70

			+ 	    HA [or CA] Total	$33.33

		        Ending Basis in the Distributed Asset  	$103.33 



	iv) Determine any IRC 734(b) Adjustment Needed 

		See Above for rules! 



	































































































Partner-Partnership Transactions

1)  Is Partner Acting In His Capacity As A Partner? 

         Generally: Usually the distinction is drawn between:

               A)  Managerial Services (yes partner capacity) 

               B)  Giving Partner’s Technical Expertise (NOT Partner capacity) 

          Disguised Payment For Services

               If Yes: It is a stranger transaction under IRC 707(a)(1) 

	Cons: Partners do NOT want this bc prefer distribution treatment 

               If No: It is either a distribution under IRC 704(b) or IRC 707(c) 

          Ex: ABC PA builds a building. A acts as general contractor. To pay A, ABC 

          distributes A the first $60 of income. Building’s costs are $50

               If IRC 707(a) Payment: 		If IRC 704(b) Payment: 

               	A gets $60 distribution 	A gets $20 distrib. & $60 income 

	$60 is a CE			$0 is a CE 

	Building’s basis is $110	Building’s basis is $60 

	B and C get $20 distribution 	B and C get $0 distribution 

          IRC 707(a)(2)(A): IRS can make regs to ID if it’s disguised payment 

               Proposed RR 1.707-2(b)(1): treat as IRC 707(a) stranger transaction 

               (disguised payment for services) if: 

	A)  Partner B performs Services to Partnership 

	B)  Partner B gets a distribution; and 

	C)  These events, taken together, are property characterized as a 

      transaction between unrelated parties  

          Factors: Main theme is entrepreneurial risk 

               i)  Payment subject to significant entrepreneurial risk** 

	     Most important bc, if yes SER, then NOT IRC 707(a) 

     stranger transaction unless other factors show it is 

     Factors: under all facts/circumstances, if PA meets 

     just one of these factors, presume no SER, rebutted 

     by C&C evidence

          I)  Capped alloc. Rly expected to apply most years

         II)  Alloca. for 1+ years & B’s share is Rly certain

        III)  Allocation of gross income 

        IV)  Allocation (fixed/formula) of Rly determinable

               & amount , or assumes there’s net profits to B 

         V)  B waives his right to a fee for future services 

               that’s not binding 

              ii)  Partner’s status as a partner is short-term/transitory

             iii)  Distrib. timing is similar to when non-partner gets paid 

             iv)  Partner is a partner solely for tax benefits

              v)  Partner’s interest is small relative to the distribution 



2)  Yes, Partner Is Acting In His Capacity As A Partner

          A)  IRC 704(b): Services or Capital In Exchange for PA Income 

          	i)   Treatment: treat payments as B’s distributive share in IRC 704 

	          Concept: pay. determined with respect to PA’s income 

	ii)  Character: Character flows through 

	iii) Partner Inclusion: Include on last day of PA’s taxable year 

	          Exception: Sales to a Controlled Partnership (see below) 

	iv) PA Deduction: No deduction 

	v)  Capital Expenditure: do NOT capitalize 



          B)  IRC 707(c): Guarantee Payments 

	i)   Treatment: Hybrid approach (some distrib., some stranger) 

	          Concept: pay. NOT determined with respect to PA’s income 

	ii)  Character: Ordinary income to B  

	iii) Partner Inclusion: Include on last day of PA’s taxable year 

	iv) PA Deduction: maybe a deduction 

	          Ex: If payment is for O&N T/B expense, PA can deduct it  

	v)  Capital Expenditure: maybe a CE 

          Ex: If paid B for B’s contribution as a CE, MUST capitalize 



3)  No, Partner Is NOT Acting In His Capacity As A Partner

          A)  IRC 707(a)(1): Stranger Payments – Payments for Services 

i)   Treatment: treat as if it was a transaction between strangers 

	ii)  Character: I)  Services Transactions: Ordinary Character 

		    II)  Some Sales: CG treatment if sale results in CG   

	iii) Partner Inclusion: Include on the partner’s accounting method 

	          Ex: Cash method partner will include the payment in his 

          income on the day that he gets paid 

	iv) PA Deduction: Maybe a deduction  

	          Ex: If payment is for O&N T/B expense, PA can deduct it 

	          Timing: IRC 267(a)(2): PA ONLY gets a deduction when B 

          includes the payment in his income 

	v)  Capital Expenditure: maybe a CE  

	          Ex: If paid B for B’s contribution as CE, MUST capitalize 

Ex: A is cash-method partner. ABC is accrual method PA. Both calendar year. “$10,000 for services in A’s capacity as a partner (not a CE). After this, A gets 1/3 of income or loss.” In 2010, ABC has ordinary income of $19,000

     A’s POV:   $10,000 Guaranteed payment 	 Character: Ordinary 	            

	         			 Inclusion: Last day of ABC’s year   

	          			 Deduction: yes deduction

	    $3,000 Distributive Share 	 Character: Ordinary

	         		 	 Inclusion: Last day of ABC’s year 

 	          			 Deduction: no deduction  

     BC POV:   $3,000 Distributive Share, Each	 Character: Ordinary

			                     Inclusion: Last day of ABC’s year  

          			 Deduction: no deduction 

Ex: Same facts, but ABC had $4,000 ordinary income and $15,000 LTCG. 

     A’s POV:    $10,000 Guaranteed payment via IRC 707(c) (Same as above)

	     $2,000 Ordinary Loss (required to give A Guaranteed payment) 

	     $5,000 Distributive Share 	 Character: LTCG	       

	          			 Inclusion: Last day of ABC’s year          

	          		 Deduction: no deduction  

     BC’s POV: $2,000 Ordinary Loss (required to give A guaranteed payment) 

   $3,000 Distributive Share, Each	 Character: LTCG	   

 Inclusion: Last day of ABC’s year

 Deduction: no deduction

Ex: Same facts, but $10,000 payment was made to A on January 4th, 2011 

     A’s POV: 	A would include the income in 2010 

     ABC’s POV: 	ABC would get a deduction in 2010 

Minimum Guarantees 

Proposed Regs: Proposed RR 1.707-1(c), Example 2: ALWAYS treat the amount of the minimum guarantee as a guaranteed payment 

Current Regs: RR 707-1(c), Example 2: if service partner’s distributive share exceeds “minimum guarantee,” entire payment is treated as a distribution in IRC 704(b) and no part of it is treated as a guaranteed payment  

     If the service partner’s distributive share is less than the minimum 

     guarantee, then: 	1)  Treat partner’s distributive share like a distributive 

      share under IRC 704(b) 

2)  Treat the remaining part (up to the min guarantee 

      amount) as a guaranteed payment under IRC 707(c)

     Chart: 	

	    _____ Partner’s Min Guarantee ________X

	   /\	/\	        		|    X = Partner’s  

	   |	 |	        		|          Distributive  	 

   Treat as  	   |  Treat as an IRC 707(c) 		|          Share 

IRC 704(b)	   |   Guarantee Payment   		|

Distributive |	 |	        		|

     Share 	   |	 <——————————————X

	   |  Treat as an IRC 704(b) 		|

	   |     Distributive Share     		|

	   |	 |	       		|

	  \/               \/	       		$0 

     Ex: ABC Partnership. A is entitled to 1/3 of PA income, “but not less than 

     $10,000.” What happens if PA has $60,000 income? $12,000 income? 



	    _____ $10,000 Min Guarantee ____$20,000

	   /\	/\	        		|    X = Partner’s  

  Treat ALL	   |	 |	        		|           Distributive  	 

   $20,000  	   |  Treat $6,000 as an IRC 707(c) 	|           Share  

IRC 704(b)	   |   Guarantee Payment   		|

Distributive |	 |	        		|

     Share 	   |	 <—————————————$4,000

	   |  Treat $4,000 as an IRC 704(b) 	|

	   |     Distributive Share     		|

	   |	 |	       		|

	  \/               \/	       		$0 

Sales To Controlled Partnership

Loss Disallowed: IRC 707(b)(1): loss is disallowed from the sale/exchange of property between: 	(A)  Controlling Partner and the Controlled PA; or

		(B)  Two PAs which have the same Controlling Partner 

     Controlling Partner: Partner owns more than 50% of capital OR profits 

Basis Adjustment: IRC 707(b)(1): if transferee later sells, apply IRC 267(d)(1) 

     IRC 267(d)(1): adjust the related party’s basis up to original seller’s basis 

Delayed Deduction:

     IRC 704(b) Distributive Share Payments: IRC 267(a)(2): PA does NOT get 

     deduction until B includes the payment in B’s income under B’s method of

     accounting if: 1)  There’s a sale to a controlled PA; 

	           2)  B & PA are on different accounting methods; and 

	           3)  B and PA are related 

     IRC 707(c) Guaranteed Payments: IRC 267(e)(4): use normal rules 

Partner retirement

Capital Intensive Partnerships 

Concept: Capital IS a material income producing  factor 

General Rule: IRC 736(b): treat payments as distributions under IRC 732(b)

Service Partnerships

Concept: Capital is NOT a material income producing (MIP) factor  

General Rule: IRC 736(b): treat payments as distributions under IRC 732(b)

Exception: IRC 736(a): 

     1)  If retiring partner is general partner (IRC 736(b)(3)(B))

     2)  And, partnership is a service partnership (IRC 736(b)(3)(A))

     3)  And, the payment is for either: 

               A)  Unrealized receivables under IRC 751(c); or 

     Recapture: IRC 751(c)(2) (Flush): NOT unrealized receivable 

               B)  The Partnership’s [unspecified] goodwill 

    Exception: Partnership agreement has a provision on goodwill 

   	    IRC 1060: Use residual method to value 

     4)  Then, treat the payment for unrealized receivables/GW as either:  

               A)  Partner’s Distributive share under IRC 704(b); or 

               B)  Partner’s Guarantee payment under IRC 707(c) 

IRC 736(a) Payments – General Partner of Service Partnership 

Trigger: IRC 736(a) ONLY applies to liquidating payments for unrealized receivables and goodwill to a retiring general partner of a service partnership 

Treatment: 1)  If Payment Is Determined With Respect to PA’s Income 

	          Effect: treat as IRC 704(b) Payment (Services for PA income) 

               i)   Treatment: treat as B’s distributive share in IRC 704 

	              ii)  Character: Character flows through 

	             iii) Partner Inclusion: Include on last day of PA’s year 

	             iv) PA Deduction: No deduction 

	              v)  Capital Expenditure: do NOT capitalize 

	             iv)  Goodwill: IRC 197: deduct pro rata over 15 years 

	 2)  If Payment Is NOT Determined With Respect to PA’s Income 

	          Effect: treat as IRC 707(c) Payment (Guarantee Payment)  

	               i)   Treatment: Hybrid approach 

	              ii)  Character: Ordinary income to retiree   

	             iii) Partner Inclusion: Include on last day of PA’s year 

	             iv) PA Deduction: ALWAYS a deduction (unlike IRC 704(b))

		 RR 1.736-1(a)(4): unlike partner-partner transactions 

 (above), PA always gets a deduction!!  

	              v)  Capital Expenditure: NEVER capitalized  

		 RR 1.736-1(a)(4): unlike partner-partner transactions 

 (above), PA always gets a deduction!! 

	             iv)  Goodwill: immediate deduction (unlike IRC 704(b))

Ex: ABC is services PA. A is retiring general partner & gets $370, but all in Y1 in complete liquidation. A liable for 1/3 of debt. In Y1, balance sheet is: 			Basis	FMV	 Debt: 	$390

	Cash	$150	$150	 

	A/R	$0	$300

	Equip.	$75	$75	        Tax   	FMV     OB

	Building	$240	$330	A      $120	$370    $250    

	Land	$60	$120 	B      $120	$370

	Goodwill 	$0	$300 	C      $120	$370 

1)  Does Retiring General Partner (A) Get Any IRC 736(a) Payments? (Yes)

          A)  What Are IRC 736(a) Payments?          (1/3) Unrealized A/R       $100

				               (1/3) Goodwill      $100 

				    	           Total       $200 

          B)  Are the Payments Determined With Respect to ABC’s Income? (No) 

	Effect: Treat as Guarantee Payment under IRC 707(c)

         	       i)  Character: Ordinary income to A  ($200) 

	      ii)  Partner Inclusion: A includes on last day of ABC’s year 

	     iii)  PA Deduction: ABC gets a deduction ($100) 

	     iv)  Capital Expenditure: ABC does NOT capitalize   

	     iv)  Goodwill: immediate deduction ($100) 

2)  Any IRC 736(b) Payments? (Yes) 

          A)  What Are the IRC 736(b) Payments?                  Cash 	$170 

          				       Debt Relief 	$130 

				                 Total 	$300 

           B)  Perform a Liquidating Distribution under IRC 732(b)  

	OB		$250 

	Cash 		($170) 

	Constructive Cash 	($130) 

	ROB		($50) —> $50 CG 

	IRC 751(b) Property	($0) 

	Other Property 	($0) 

	COB 		($50) —> $0 OB 

			   |

		$50 IRC 734(b) Adjustment 

Deferred Payment Obligations

IRC 734(b) Payments 

Interest Rate: Installment sale Ks must state a minimum rate of interest, or one will be imputed under IRC 483 

Basis Recovery: IRC 731(a)(1): under distribution rules, partner is allowed to recover his basis first 

Debt Relief: bc retiring partners remain a partner (and thus liable for debt) until he gets his last payment, report all debt relief in the last year 

Ex: ABC is capital intensive PA. A has OB of $250. PA will make 4 payments to A ($370 total), $100 in Y1-Y3, $70 in Y4. A is liable for 1/3 of debt. Balance sheet in Y1 is: 	Basis	FMV	 Debt: 	$390

	Cash	$150	$150	 

	A/R	$300	$300	        Tax   	FMV     OB

	Building	$240	$330	A      $120	$370    $250    

	Land	$60	$420 	B      $120	$370

	Goodwill 	$0	$300 	C      $120	$370 



		  Y1 	     Y2	        Y3	          Y4

     OB		$250 	    $150	       $50	          $0 

     Cash		($100) 	   ($100) 	      ($100) 	         ($70) 

     Constr. Cash	($0) 	   ($0) 	      ($0)	         ($130) 

     ROB		$150 	   $50	      ($50) –> $50 ($200) –> $200

     IRC 751(b) Prop.	($0) 	   ($0)	      ($0)         CG  ($0)            CG 

     Other Prop. 	($0)	   ($0) 	      ($0)	         ($0)

     COB 		$150–>$150  $50 –> $50  ($50) –> $0  ($200) –> $0 OB

                   _______________________|        ______|

	$50 IRC 734(b) Adjustment	$200 IRC 734(b) adjustment



IRC 736(a) Payments 

Ex: ABC is services PA. A is retiring general partner & gets $370 over 4 years ($100 in Y1-Y3, $70 in Y4) in complete liquidation. A liable for 1/3 of debt. In Y1, balance sheet is: 	Basis	FMV	 Debt: 	$390

	Cash	$150	$150	 

	A/R	$0	$300

	Equip.	$75	$75	        Tax   	FMV     OB

	Building	$240	$330	A      $120	$370    $250    

	Land	$60	$120 	B      $120	$370

	Goodwill 	$0	$300 	C      $120	$370 

1)  What Is the Ratio of IRC 736(a) & IRC 736(b) Payments to Total Payments? 

          A)  What Are IRC 736(a) Payments?          (1/3) Unrealized A/R       $100

				               (1/3) Goodwill      $100 

				    	           Total       $200 



          B)  What Are the IRC 736(b) Payments?                  Cash 	$170 

          				       Debt Relief 	$130 

				                 Total 	$300 

          C)  What Is the Ratio? 



       IRC 736(a) Payments $200	                   IRC 736(b) Payments   $300

       ————————————    = 40%     ————————————— = 60% 

             Total Payments    $500 		  Total Payments    $500 



2)  Does Retiring General Partner (A) Get Any IRC 736(a) Payments? (Yes)

          A)  Are the Payments Determined With Respect to ABC’s Income? (No) 

	Effect: Treat as Guarantee Payment under IRC 707(c)

         	       i)  Character: Ordinary income to A  ($200 total) 

	      ii)  Partner Inclusion: A includes on last day of ABC’s year 

	     iii)  PA Deduction: ABC gets a deduction ($100 total) 

	     iv)  Capital Expenditure: ABC does NOT capitalize   

	     iv)  Goodwill: immediate deduction ($100 total) 

          B)  When Are the Payments Included/Deducted? 

	Y1:  $40		Y3: $40 

	Y2:  $40 		Y4: $80

3)  Any IRC 736(b) Payments? (Yes) 

           A)  Perform a Liquidating Distribution under IRC 732(b)  

		                Y1           Y2	           Y3	     Y4 

	OB	              $250         $190        $130 	     $70   

	Cash 	              ($34)        ($34)        ($34) 	     ($68)   

	Constr. Cash           ($26)        ($26)         ($26)	     ($52) 

ROB	              $190         $130        $70	     ($50)   –> $50 CG

	IRC 751(b) Prop.    ($0)           ($0)          ($0)	     ($0) 

	Other Prop.            ($0)           ($0)	         ($0)	     ($0)

	COB 	              $190        $130         $70 	     ($50) –> $0 OB 

			  		         |

			                       $50 IRC 734(b) Adjustment 



Disguised Sales 

Issue: pushed to it’s limit, Subchapter K rules would allow TPs to use a PA to exchange one type of property for another without recognizing any gain 

The Situation: 1) CP contributes (usually appreciated) property to a PA 

	      2) Then, there’s either a: 

		A)  Cash distribution to CP; or 

		B)  Distribution of different property to CP; or 

		C)  Distribution of the contributed property to NCP

Solutions: 	1)  IRC 707(a)(2)(B): enacted to recharacterize these as sales 

	2)  IRC 704(c)(1)(B)

	3)  IRC 737 

Effect: RR 1.707-3(a)(2): if recharacterized as a sale, treat it as a sale under the normal IRC provisions, such as IRC 453, IRC 1001, IRC 1012, IRC 1031 

     Simultaneous Transfers: RR 1.707-3(a)(2): deemed on contribution date

     Non-Simultaneous Transfers: RR 1.707-3(a)(2): deemed installment oblig.

  

Solutions 

IRC 707(a)(2)(B): IRS can draft regs to ID when two transfers are “sufficiently related” and are more “properly characterized as a sale of property” 

Elements: RR 1.707-3(b)(1): recharacterize transaction as sale/exchange of property if, based on all of the facts and circumstances: 

     1)  PA would not have transferred the money/property to the partner “but 

           for” the transfer of the property by the partner to the PA; AND 

               Equalizing CAs: NOT sufficient justification for distribution (yes sale)

     2)  If a transfer is not simultaneous, the later transfer is NOT dependent on 

           the entrepreneurial risks of the PA’s operations

               Simultaneous Transfers: auto suspect and often recharacterized 

               Two Year Presumption: 

A)  RR 1.707-3(c): if the 2nd transfer occurs within 2 years of the 

      1st transfer, presume that it is a sale 

B)  RR 1.707-3(d): if the 2nd transfer occurs more than 2 years 

      after the 1st transfer, presume that it is NOT a sale 

Factors: RR 1.707-3(B)(2): factors that help show a sale include: 

     1)  Certainty of the timing and amount of the 2nd transfer

     2)  2nd transfer is legally enforceable

     3)  2nd transfer is secured in any way 

     4)  3rd party must contribute to PA to help it make the 2nd transfer 

     5)  3rd party must loan money to PA to help it make the 2nd transfer 

     6)  PA has incurred debt to be able to make the 2nd transfer 

     7)  PA has excess liquid assets expected to be used on the 2nd transfer 

     8)  PA distributions, allocation, or control is designed to facilitate the 

           exchange of benefit/burdens of ownership of the contributed property 

     9)  Partner’s distribution is disproportionately big compared to his interest

   10)  Partner has no duty to return distributions to the PA 



Normal Distributions 

Issue: without special rules, all PA distributions within 2 years to a CP would be presumed to be a sale 

Solution: Treasury has created tons of exceptions: 

     1)  RR 1.707-4(b): NOT a disguised sale if distribution is out of cash flow 

     2)  RR 1.707-4(a): NOT a disguised sale if it is a “reasonable” guaranteed 

           payment or preferred return 

Ex: ABC form equal PA. A contributes Land ($1,000 FMV, $300 basis). BC each contribute $750 cash. To equalize their capital accounts, A gets an immediate cash distribution of $250 

     Analysis: PA would NOT have made the $250 distribution to A had A not 

     contributed land bc the facts say that it is to equalize capital accounts 

     Effect: 

          Sale Portion: A is treated as if he sold 25% of Land to PA (250 ÷ 1,000) 

	FMV	$250 	25% of Land’s $1,000 FMV 

	Basis	$75 	25% of Land’s $300 basis 

          Contribution Portion: A is treated as if contributed 75% of land to PA 

	FMV	$750 	75% of Land’s $1,000 FMV 

	Basis	$225 	75% of Land’s $300 basis 

          A’s POV: 

	A recognizes $175 of gain from the sale ($250 - $75) 

	A’s OB in the partnership is $225 (Contribution’s $225 AB)

          ABC’s POV: 

	ABC’s basis in the Land is now $475 ($225 Cost Basis + $250 Basis) 

          Ending Balance Sheet: 	Basis	Book 	       Tax     Book    OB 

		Cash 	$1,250	$1,250  	A    $225  $750    $225 

		Land 	$475	$1,000	B    $750  $750    $750 

					C    $750  $750    $750



 



Liabilities 

Issue: When encumbered property is contributed to a PA, **the CP deemed to receive a cash distribution of the amount of net debt relief** that CP got 

     Question: How do we treat these deemed distributions of net debt relief? 

Solution: RR 1.707-5(a)(6): if the liability is a qualified liability, then the net debt disqualified is NOT treated as a disguised sale

     Ex: A contributes Land (FMV of $1,000, basis of $600, $800 debt) to AB for 

     50% interest. B contributes $200 cash

          If Qualified Liability: NOT a disguised sale 

          If Non-Qualified Liability: yes a disguised sale 

               Effect: 

                    Sale Portion: A sold 40% of Land for $400 ($400 debt relief ÷ $1k) 

	          FMV	     $400 	40% of Land’s $1,000 FMV 

	          Basis	     $240 	40% of Land’s $600 basis 

	          Debt	     $400 	Amount of Net Debt Relief A got  

                    Contribution Portion: 

	          FMV	     $600 	60% of Land’s $1,000 FMV 

	          Basis	     $360 	60% of Land’s $300 basis 

	          Debt	     $400 	Remaining Amount of Debt   

                    A’s POV: 

	          A recognizes $160 of gain from the sale ($400 - $240 AB) 

	          A’s OB in the partnership is $360 (Contribution’s $360 AB)

                    ABC’s POV: 

	          ABC’s basis in Land is $760 ($400 Cost Basis + $360 Basis) 

          Ending Balance Sheet: 	Basis	Book 	Debt: $800      

		Cash 	$200	$200		  

		Land 	$475	$1,000	        Tax    Book    OB

A    ($40) $200    $360

				 	B    $200  $200    $200

	A’s Tax: Contributed asset’s basis ($360) minus debt ($400)

	A’s Book: Contributed asset’s FMV ($600) minus debt ($400) 

	A’s OB: Contributed asset’s basis ($360) minus contributed asset’s

debt ($400) plus CP’s share of ALL Partnership Debt ($400) 

Qualified Liabilities — RR 1.707-5(a)(6)

     1)  When was the liability incurred? 

               A)  If debt was incurred 2+ years prior to transfer to the PA: 

	     RR 1.707-5(a)(6)(i)(A): conclusively presumed qualified liability 

	          If “Old & Cold Debt,” it doesn't matter WHY it was incurred 

               B)  If debt was incurred within 2 years of transfer to the PA: 

     i)  Where did the loan’s proceeds go? 

	               It is ONLY a qualified liability if either: 

		I)  Debt was capitalized into the contributed property’s 

     basis as a CE (capital expenditure); or 

          Debt was used to acquire/improve the asset 

          Policy: bc TP invested debt in the asset, TP hasn’t

          in any way “sold” his investment 

II) Debt was incurred in ordinary course of T/B and  

    substantially all of T/B’s assets are transferred to PA 

Share of Non-Qualified Liabilities 

Issue: If CP contributes property subject to a non-qualified liability, CP is treated as having AR of the amount of CP’s debt relief 

     Determining CP’s share of debt relief is SUPER important 

General Rule: Similar to RR 1.752-3, but we ONLY use “Excess NR Liabilities” 

     RR 1.752-3(a): allocate “Non-Qualified Liability” according to Profits Ratio 













































Partial Disguised Sales

Issue: Circumstances when a contribution of an asset with a qualified liability is treated as a partial sale 

Trigger: CP is treated as having received “additional consideration” if: 

1)  CP contributes property subject to a qualified liability; and

	2) CP receives an actual distribution from the PA that’d turn it into 

     a disguised sale under normal rules (see above) 

Additional Consideration: if partial sale, CP gets extra consideration in the lesser of: 	1) Amount of debt that would’ve been treated as consideration 

    had the debt been a non-qualified liability; or

2) Net Equity Percentage times Amount of liability 

          Formula: RR 1.707-5(a)(5)(ii) 

	

              FMV of Asset 	                              Distribution        Extra

     (Qualified Liability)         Qualified  x  —————— = Consideration 

                  Net Equity            Liability      Net Equity 



                   Distribution                     Total Consideration         Percentage 

+  Extra Consideration	      	————————— =  Deemed To Be A 

     Total Consideration                      FMV of Property             Disguised Sale 



     Ex: A contributes Land (FMV of $1,000, basis of $600, $800 debt) to AB for  

     50% interest. B contributes $150 cash. Also, immediately after formation,  

     AB distributes $50 to A

	

              FMV of Asset 	       $1,000             	               $50 Distribution 

     (Qualified Liability)       ($800) 		$800  x ———————— = $200

                  Net Equity          $200 		               $200 Net Equity 



                   Distribution     $50          $250 Total Consideration      25%  Deemed 

+  Extra Consideration	     $200   	———————————— =       To Be A 

     Total Consideration     $250        $1,000 FMV of Property       Disguised Sale 



          Sale Portion: A is treated as if he sold 25% of Land to PA

	FMV	$250 	25% of Land’s $1,000 FMV 

	Basis	$150 	25% of Land’s $600 basis 

	Debt	$200 	25% of Land’s $800 debt

          Contribution Portion: A is treated as if contributed 75% of land to PA 

	FMV	$750 	75% of Land’s $1,000 FMV 

	Basis	$450 	75% of Land’s $600 basis 

	Debt	$600 	75% of Land’s $800 debt

          A’s POV: 

	A recognizes $100 of gain from the sale

	A’s OB in the partnership is $225

          ABC’s POV: 

	ABC’s basis in the Land is now $700 ($250 Cost Basis + $450 Basis) 

          Ending Balance Sheet: 	Basis	Book 	       Tax     Book    OB 

		Cash 	$100	$100  	A   ($150) $150   $250 

		Land 	$700	$1,000	B    $150  $150    $150 

				 

	A’s Tax: Contributed asset’s basis ($450) minus debt ($600)

	A’s Book: Contributed asset’s FMV ($750) minus debt ($600) 

	A’s OB: Contributed asset’s basis ($450) minus contributed asset’s

debt ($600) plus CP’s share of ALL Partnership Debt ($400) 













































Distribution of Loan Proceeds

Issue: If, immediately after CP contributes debt free asset to PA, PA incurs a debt and distributes all/part of that debt’s proceeds to CP 

     Without a special rule, the entire distribution would be treated as 

     consideration for the disguised sale of that property 

          BUT, if CP had incurred the debt on the property 1 day before 

          contributing the property, only CP’s debt relief would be treated as 

          consideration for the disguised sale of that property  

Solution: Distribution to a partner is ONLY taken into account to the extent that it exceeds CP’s “allocable share” if: 

     1)  CP contributes unencumbered asset to a PA; and 

     2)  PA incurs a debt; 

     3)  PA distributes all/part of the proceeds from that debt to the partner; & 

     4)  That distribution takes place within 90 days*** of incurring that debt 

Allocable Share: 

           Amount Distributed That’s Traceable to the Debt

   CP’s Share  x    —————————————————————— = Allocable 

     Of Debt             	             Total Amount of Debt 		   Share 



     Ex: A contributes Land (FMV of $1,000, basis of $600, $0 debt) to AB for 

     50% interest. B contributes $200 cash. The next day, AB incurs $800 debt, 

     secured by the Land, & distributes $800 to A. All $800 is traceable to debt



                           $800    Traceable to the Debt

      $400  x    ———————————————=    $400 Allocable Share 

	       $800    Total Amount of Debt 	  |	   

                _______________________________________|

               |

               |    Sale Portion: A is treated as if he sold 40% of Land to PA for $400

               |             FMV	     $400 	40% of Land’s $1,000 FMV 

               |             Basis	     $240 	40% of Land’s $600 basis 

               |_____ Debt	     $400 	Allocable Amount of Net Debt Relief A got  

                    Contribution Portion: 

	          FMV	     $600 	60% of Land’s $1,000 FMV 

	          Basis	     $360 	60% of Land’s $300 basis 

	          Debt	     $400 	Remaining Amount of Debt   

                    A’s POV: 

	          A recognizes $160 of gain from the sale

	          A’s OB in the partnership is $360 

                    ABC’s POV: 

	          ABC’s basis in Land is $760 ($400 Cost Basis + $360 Basis) 

          Ending Balance Sheet: 	Basis	Book 	Debt: $800      

		Cash 	$200	$200		  

		Land 	$475	$1,000	        Tax    Book    OB

A    ($40) $200    $360

				 	B    $200  $200    $200

	A’s Tax: Contributed asset’s basis ($360) minus debt ($400)

	A’s Book: Contributed asset’s FMV ($600) minus debt ($400) 

	A’s OB: Contributed asset’s basis ($360) minus contributed asset’s

debt ($400) plus CP’s share of ALL Partnership Debt ($400) 





















































Mixing Bowl Transactions

Issue: A contributes Land to PA, B contributes Stock to PA, PA distributes Land to B and Stock to A 

     Situation 1: A contributes built-in gain/loss property. PA distributes it to B

          Effect: A exchanged all of his interest in the IRC 704(c) property for an 

          undivided interest in the PA’s other assets 

          Solution: IRC 704(c)(1)(B) 

     Situation 2: A contributes built-in gain/loss property. 2+ years later, PA 

     distributes other property to A  

          Effect: A exchanged IRC 704(c) property for the distributed property

          Solution: IRC 737  



IRC 704(c)(1)(B)

Elements: 	1)  CP contributes IRC 704(c) built-in gain/loss property

	2)  Within 7 years,  NCP is distributed that property 

Effect: CP must recognize gain/loss as if the property had been sold to NCP (distributee) at FMV on the date of the distribution 



Gains

CP’s OB: CP’s OB is increased by any gain that CP recognized 

PA’s Basis: PA’s basis in the IRC 704(c) property is increased by any gain that 

the CP recognized 

     Ex: In Y1, A contributes Land #1 ($40 basis, $100 FMV). B contributes Stock 

     ($60 basis, $100 FMV). C contributes $100 cash. PA buys Land #2. In Y3, C 

     gets a liquidating distribution of Land #1 from the PA. Balance sheet at 

     distribution is: 	Basis     Book       FMV	        Tax      Book     FMV      OB    

	Land #1 	$40       $100       $150 	   A  $40	$100     $150      $40

	Land #2	$100     $100      $150	   B  $60	$100     $150      $60

	Stock 	$60       $100      $150 	   C  $100    $100     $150     $100



	1)  Calculate Book Gain 	AR 	 150 —> Treat as if 

		 		AB  	 (100)     sold to C for 

				Book Gain 	 50          FMV (150) 

		 	 

	2)  Calculate Tax Gain 	AR 	150

		 		AB 	(40)

				Tax Gain 	110

	3)  Allocate book gain by PA Agreement (33-33-33)

		A: $25 Book gain 

		C: $25 Book Gain 

	4)  NCP: Allocate Tax Gain up to NCP’s Book Gain (25) 

5)  CP: Allocate remaining tax gain to CP  (85) 

		A’s Built-In Gain: 	$60  _____________________

		A’s Tax Gain: 	$25  		              |

6)  CP: Recognizes Their Built-In Gain That Would’ve Been              |

      Allocated to CP as a Capital Gain (60) __________________ |

        	7)  CP: CP Increases Their OB By That Same Built-In Gain (60)___|

	      PA: PA Increases Basis in Distributed Asset By That Same          |

                               Amount Of Built-In Gain (60)  ________________________|



	          A’s OB 	$40	Land #1’s Basis 	$40 

	          Built-In Gain	$60 	Built-In Gain	$60 

	          A’s New OB 	$100 	Land #1’s New Basis	$100 

				 

	          Key: BOTH Of These Increases Are Treated As If They 

  	          Occurred Right Before C Was Distributed The Asset 



 	8)  Determine the New Balance Sheet 



		Basis     Book       FMV	        Tax      Book     FMV      OB    

	Land #1 	$100     $100       $150    A  $100	$100     $150      $100

	Land #2	$100     $100      $150	   B  $60	$100     $150      $60

	Stock 	$60       $100      $150 	   C  $100    $100     $150     $100





	9)  Perform the Distribution to NCP  (See Distribution Rules) 





















     Ex: In Y1, A contributes Land #1 ($40 basis, $100 FMV). B contributes Stock 

     ($60 basis, $100 FMV). C contributes $100 cash. PA buys Land #2. In Y3, C 

     gets a liquidating distribution of Land #1 from the PA. Balance sheet at 

     distribution is: 	Basis     Book       FMV	        Tax      Book     FMV      OB    

	Land #1 	$40       $100       $70 	   A  $40	$100     $150      $40

	Land #2	$100     $100      $150	   B  $60	$100     $150      $60

	Stock 	$60       $100      $150 	   C  $100    $100     $150     $100

	1)  Calculate Book Loss 	AR 	 150 —> Treat as if 

		 		AB  	 (70)     sold to C for 

				Book Loss 	 30          FMV (30)

	2)  Calculate Tax Gain 	AR 	70

		 		AB 	(40)

				Tax Gain 	30

	3)  Give book gain by PA Agreement (33-33-33) A: (15) Book Loss

					   C:  (15) Book Loss 

	4)  NCP: Allocate Tax Gain up to NCP’s Book Gain (0) 

5)  CP: Allocate remaining tax gain to CP  (30) 

		A’s Built-In Gain: 	$30  _____________________

		A’s Tax Gain: 	$0  		              |

6)  CP: Recognizes Their Built-In Gain That Would’ve Been              |

      Allocated to CP as a Capital Gain (30) __________________ |

        	7)  CP: CP Increases Their OB By That Same Built-In Gain (30)___|

	      PA: PA Increases Basis in Distributed Asset By That Same          |

                               Amount Of Built-In Gain (30)  ________________________|

	          A’s OB 	$40	Land #1’s Basis 	$40 

	          Built-In Gain	$30 	Built-In Gain	$30 

	          A’s New OB 	$70 	Land #1’s New Basis	$70 

				 

	          Key: BOTH Of These Increases Are Treated As If They 

  	          Occurred Right Before C Was Distributed The Asset 



 	8)  Determine the New Balance Sheet 

		Basis     Book       FMV	        Tax      Book     FMV      OB    

	Land #1 	$70     $100       $150      A  $70	$100     $150      $70

	Land #2	$100     $100      $150	   B  $60	$100     $150      $60

	Stock 	$60       $100      $150 	   C  $100    $100     $150     $100

	9)  Perform the Distribution to NCP  (See Distribution Rules) 



Ex: In Y1, Z gives Land #1 ($600 basis, $1,000 FMV), Y gives Stock ($200 basis, $1,000 FMV), Z gives $1,000. XYZ buys Land #2. In Y4, liquidating distribution of Land #1 to Z. Balance Sheet in Y4 is: 

	   Basis       Book         FMV             Tax        Book       FMV           OB    

     Land #1    $600       $1,000     $1,500    X  $600      $1,000    $1,500      $600

     Land #2	   $1,000    $1,000    $1,500     Y  $200      $100       $1,500      $200

     Stock 	   $200       $1,000    $1,500     Z  $1,000   $1,000    $1,500      $1,000  

1)  Calculate Book Gain 	AR 	 1,500 —> Treat as if 

		 		AB              	(1,000)    sold to C for 

				Book Gain 	 500         FMV (1,000)	 

	2)  Calculate Tax Gain 	AR 	1,500 

		 		AB 	(600)

				Tax Gain 	900

	3)  Give book gain by PA Agreement (33-33-33) A: 250 Book Gain

					   C: 250 Book Gain  

	4)  NCP: Allocate Tax Gain (900) up to NCP’s Book Gain (250) 

5)  CP: Allocate remaining tax gain to CP  (650) 

		A’s Built-In Gain: 	$400  ____________________

		A’s Tax Gain: 	$250  		              |

6)  CP: Recognizes Their Built-In Gain That Would’ve Been              |

      Allocated to CP as a Capital Gain (400) _________________ |

        	7)  CP: CP Increases Their OB By That Same Built-In Gain (400)  _|

	      PA: PA Increases Basis in Distributed Asset By That Same          |

                               Amount Of Built-In Gain (400)  _______________________|

	          A’s OB 	$600	Land #1’s Basis 	$600 

	          Built-In Gain	$400 	Built-In Gain	$400 

	          A’s New OB 	$1,000 	Land #1’s New Basis	$1,000 

				 

	          Key: BOTH Of These Increases Are Treated As If They 

  	          Occurred Right Before C Was Distributed The Asset 



 	8)  Determine the New Balance Sheet 

	   Basis       Book         FMV             Tax        Book       FMV           OB    

     Land #1    $1,000    $1,000     $1,500    X  $1,000  $1,000    $1,500      $1,000

     Land #2	   $1,000    $1,000    $1,500     Y  $200      $100       $1,500      $200

     Stock 	   $200       $1,000    $1,500     Z  $1,000   $1,000    $1,500      $1,000  



	9)  Perform the Distribution to NCP  (See Distribution Rules) 

IRC 737 

Elements: 	1)  CP contributes asset

	2)  Within 7 years,  CP is distributed asset  

	3)  The asset CP is distributed is NOT the same asset CP contributed 

Effect: CP must recognize gain (but NOT loss) in the amount equal to the lesser of: 	1)  The “excess distribution;” or

	          RR 1.737-1(b)(1): this is the excess of the asset’s FMV at 

          distribution mins the distributee’s OB

          Formula: 	   FMV of Property Distributed

		    	  (Distributee’s OB) 

			Excess Distribution 

	2)  CP’s Net Pre-Contribution Gain 

	          The amount distributee would recognize if there was an IRC 

          704(c)(1)(B) (see above) distribution to him of the assets 

          that distributee contributed



     Ex: In Y1, A contributes Land #1 ($40 basis, $100 FMV). B contributes Stock 

     ($60 basis, $100 FMV). C contributes $100 cash. PA buys Land #2. In Y3, B 

     gets a liquidating distribution of Land #1 from the PA. Balance sheet at 

     distribution is: 	Basis     Book       FMV	        Tax      Book     FMV      OB    

	Land #1 	$40       $100       $150 	   A  $40	$100     $150      $40

	Land #2	$100     $100      $150	   B  $60	$100     $150      $60

	Stock 	$60       $100      $150 	   C  $100    $100     $150     $100



1)  Distributee recognizes gain the lesser of (40): 

           A)  Excess Distribution (90)

			FMV of Property Distributed	$150 

			(Distributee’s OB)		($60) 

			Excess Distribution		$90 

			

          B)  Distributee’s (Stock) Net Pre-Contribution Gain (40) 



	i)  Calculate Book Gain 	AR 	 150 —> Treat as if 

		 		AB  	 (100)     sold to C for 

				Book Gain 	 50          FMV (150) 

		 	 

	ii)  Calculate Tax Gain 	AR 	150

		 		AB 	(60)—> Stock 

				Tax Gain 	90

	iii)  Allocate book gain by PA Agreement (33-33-33)

		A: $25 Book gain 

		C: $25 Book Gain 

	iv)  NCP: Allocate Tax Gain (90) up to NCP’s Book Gain (25) 

v)  CP: Allocate remaining tax gain to CP  (65) 

		A’s Built-In Gain: 	$40  _____________________

		A’s Tax Gain: 	$25  		              |

vi)  CP: Recognizes Their Built-In Gain That Would’ve Been             |

      Allocated to CP as a Capital Gain (40) __________________ |



2)  Distributee: Increases OB by the gain that distributee recognized (40)   

      Partnership: Increases the basis in distributee’s contributed asset (Stock) 

      by that same amount of recognized gain (40) 



	          B’s OB 	$60	Stock’s Basis 	$60 

	          Built-In Gain	$40 	Built-In Gain	$40 

	          A’s New OB 	$100 	Land #1’s New Basis	$100 

				 

	          Key: BOTH Of These Increases Are Treated As If They 

  	          Occurred Right Before C Was Distributed The Asset 



3)  Determine the New Balance Sheet    



		Basis     Book       FMV	        Tax      Book     FMV      OB    

	Land #1 	$40       $100       $150    A  $40	$100     $150      $40

	Land #2	$100     $100      $150	   B  $100	$100     $150      $100

	Stock 	$100     $100      $150 	   C  $100    $100     $150     $100



4)  Perform the Distribution to NCP  (See Distribution Rules) 

















Ex: In Y1, Z gives Land #1 ($600 AB, $1,000 FMV), Y gives Stock ($200 AB, $1k FMV), Z gives $1,000 Cash. PA buys Land #2 with Z’s cash. In Y4, liquidating distribution of Land #2 to Y. Balance Sheet in Y4 is: 

	   Basis       Book         FMV             Tax        Book       FMV           OB    

     Land #1    $600       $1,000     $1,500    X  $600      $1,000    $1,500      $600

     Land #2	   $1,000    $1,000    $1,500     Y  $200      $100       $1,500      $200

     Stock 	   $200       $1,000    $1,500     Z  $1,000   $1,000    $1,500      $1,000  





1)  Distributee recognizes gain the lesser of (800): 

           A)  Excess Distribution (1,300)

			FMV of Property Distributed	$1,500 

			(Distributee’s OB)		($200) 

			Excess Distribution		$1,300 

			

          B)  Distributee’s (Land #2) Net Pre-Contribution Gain (800) 



	i)  Calculate Book Gain 	AR 	 1,500 —> Treat as if 

		 		AB  	 (1,000)   sold to C for 

				Book Gain 	 500         FMV (1,500) 

		 	 

	ii)  Calculate Tax Gain 	AR 	1,500

		 		AB 	(200)—> Stock 

				Tax Gain 	1,300

	iii)  Allocate book gain by PA Agreement (33-33-33)

		A: $250 Book gain 

		C: $250 Book Gain 

	iv)  NCP: Allocate Tax Gain (1,300) up to NCP’s Book Gain (250) 

v)  CP: Allocate remaining tax gain to CP  (1,050) 

		A’s Built-In Gain: 	$800  ____________________

		A’s Tax Gain: 	$250  		              |

vi)  CP: Recognizes Their Built-In Gain That Would’ve Been             |

      Allocated to CP as a Capital Gain (800)__________________|



2)  Distributee: Increases OB by the gain that distributee recognized (800)   

      Partnership: Increases the basis in distributee’s contributed asset (Stock) 

      by that same amount of recognized gain (800) 



	          B’s OB 	$200	Stock’s Basis 	$200 

	          Built-In Gain	$800 	Built-In Gain	$800 

	          A’s New OB 	$1,000 	Land #1’s New Basis	$1,000 

				 

	          Key: BOTH Of These Increases Are Treated As If They 

  	          Occurred Right Before C Was Distributed The Asset 



3)  Determine the New Balance Sheet    



	   Basis       Book         FMV             Tax        Book       FMV           OB    

     Land #1    $600       $1,000     $1,500    X  $600      $1,000    $1,500      $600

     Land #2	   $1,000    $1,000    $1,500     Y  $1,000   $100       $1,500      $1,000

     Stock 	   $1,000    $1,000    $1,500     Z  $1,000   $1,000    $1,500      $1,000  



4)  Perform the Distribution to NCP  (See Distribution Rules) 















































Timing of Year Change 



Closing a Partnership’s Taxable Year 

Partnership Termination

General Rule: IRC 706(c)(1): PA’s year closes if the PA “terminates”

Terminates: IRC 708(b)(1): No part of the business, financial operation, or 

venture of the PA continues to be carried on by any partners 

     Effect: If PA shuts down it’s business mid-year, it may shift the partner’s 

     share of income into an earlier year 

Ex: A (calendar year partner) owns 30% interest in ABC (fiscal year, ending 

June 30th). ABC liquidates on November 15, 2020

     A’s POV: include A’s share of income from 07/01 - 11/15 on 2020 return 

     ABC’s POV: would close it’s taxable year on November 15, 2020 



Transfer of a Partnership Interest

General Rule: IRC 706(c)(2): PA’s (but ONLY with respect to the outgoing partner) closes on the date of partner’s sale, transfer, exchange, liquidation of his ENTIRE PA share (or his death) 

Ex: A (calendar year partner) owns 30% interest in ABC (fiscal year, ending 

June 30th). On December 28, 2020, A sells his entire 30% interest to B 

     A’s POV: include A’s share of income from 07/01 - 12/28 on 2020 return

     ABC’s POV: closes its taxable year on 12/28, but ONLY for A 

Ex: A (calendar year partner) owns 30% interest in ABC (fiscal year, ending 

June 30th). On January 2, 2021, A sells his entire 30% interest to B 

     A’s POV: include A’s share of income from 07/01 – 01/02 on 2021 return

          Effect: A can defer income recognition until April 2022 

     ABC’s POV: closes its taxable year on 01/02, but ONLY for A 





Example – Varying Interest Rule (Below) 

Ex: ABC (calendar year) is equal PA (06/30 year). On 11/27/2019, A sells 1/3 to D. From 07/01/2019 to 11/15/2019, ABC had $90,000 of income. From 07/01/2019 to 06/30/2020, BCD had total of $366,000 of income. On 04/15/2020, BCD sold Stock at $30,000 capital loss. 2020 is a leap year

     Interim Closing Method: Semi-Monthly

          ABC’s POV: closes books on 11/15/2019 

          A’s POV: Include $30,000 on 2019 Tax Return 



		$90,000     Income Until 11/16 

		1/3             A’s Share 

		$30,000     A’s Inclusion 



          D’s POV: Includes $92,000 on 2020 Tax Return 

	      Allocate $10,000 capital loss on 2020 Tax Return 



		$366,000	Total Income 		$276,000

		($90,000)   Segment 1 Allocation 		x        1/3

		$276,000   Remaining Income 		 $92,000

     

      Proration Method:

          Simple Items: 	Proration Period #1:  07/01/19 to 11/27/19 (150 days) 



		          $366,000 	                  $1,000

		       ————— = $1,000/day      x   1/3        A’s Share

		          366 Days 	                  $333.33    Share/Day

				                     x  150    Days 

				                  $50,000    A’s Inclusion 



		Proration Period #2: 11/28/18 to 06/30/20 (216 days) 



		          $366,000 	                  $1,000

		       ————— = $1,000/day      x   1/3        D’s Share

		          366 Days 	                  $333.33    Share/Day

				                     x  216    Days 

				                  $72,000    D’s Inclusion



          Extraordinary Items: A’s POV: $0 included (not a partner on 04/15/20)

		        D’s POV: $10,000 included (yes partner on 04/15)  

















Allocation of Income In Year Change 

Varying Interest Rule 

Generally 

Concept: Whether a transfer terminates PA’s taxable year during the year is necessary to compute the amount of income partners include for that year 

General Rule: IRC 704(d)(1): Partners’ relative shares of income, gain, loss must be determined by taking into account their “varying interests” 

     RR 1.706-4(a)(1): PA must taken into account certain “variations” in 

     determining the partners’ shares of income/loss

          Variations: sale of PA interest, liquidation of PA interest, retirement

Flexibility: RR 1.706-4(a)(3)(iii): PA can use both methods in the same year 

Effect: On the deemed day of the “variation,” the PA must close its books 

Methods 

To account for these variations, regs let PAs use two methods

     1)  Interim Closing Method; OR 

               Trigger: RR 1.706-4(c)(1): PA uses the interim closing method if there 

               is no agreement by ALL partners to use proration method 

               Methods: PA must adopt one of three conventions to determine 

               when this “variation” is deemed to have occurred: 

	A)  Calendar Day Convention

	          RR 1.706-4(c)(1)(i): Variation deemed to occur on the day 

          that the variation actually occurs 

	B)  Semi-Monthly Convention: 

	          RR 1.706-4(c)(1)(ii): variation is deemed to have occurred: 

               i)  If Variation Occurs on 1st to 15th of Month 2: 

	     On the last day of Month 1 

              ii)  If Variation Occurs on 16th-31st of Month 2:

	     On the 15th of Month 2 

             iii)  If Variation Occurs First 15 Days of PA’s Taxable Year: 

	     RR 1.706-4(c)(2): On the 1st day of PA’s taxable year

	C)  Monthly Convention 

	          RR 1.706-4(c)(1)(iii): variation is deemed to have occurred: 

               i)  If Variation Occurs on 1st to 15th of Month 2: 

	     On the last day of Month 1 

              ii)  If Variation Occurs on 16th-31st of Month 2: 

	     On the last day of Month 2 

             iii)  If Variation Occurs First 15 Days of PA’s Taxable Year: 

	     RR 1.706-4(c)(2): On the 1st day of PA’s taxable year 

               Ex: Calendar year PA has one variation on September 20th

	The variation is deemed to have occurred on: 

     Calendar Day Convention: 	September 20th 

     Semi-Monthly Convention: 	September 15th 

     Monthly Convention: 	September 30th 

     2)  Proration Method 

               Trigger: RR 1.706-4(d)(3)(iii): PA can use if ALL partners agree 

               Simple Items: RR 1.706-4(a)(3)(xiii): PA waits until end of PA’s taxab. 

               year & prorates annual income on daily between proration periods  

               Extraordinary Items: RR 1.706-4(e)(1): do NOT prorate, MUST 

               account for extraordinary items on the day that it occurred 

	RR 1.706-4(e)(2): income/loss from dispositions of the following, 

NOT in ordinary course of T/B: A)  IRC 1221 capital assets 

		               B)  IRC 1231(b) assets used in T/B

		                  C)  Sale of all/substantially all A/R,

                      inventory, patents, inventions 

Exceptions

Varying interest rule does NOT apply to: 

     1)  “Permissible Changes Amount Contemporaneous Partners” Exception

               RR 1.704-4(b): partners can reallocate items among themselves 

               during the year so long as allocations would otherwise be respected

               Elements: 	A)  The change is for PA’s entire taxable year; 

		B)  The change is among contemporaneous partners 

		C)  Any change is NOT bc of a contribution/distribution 

      of money/property to/by a partner; and 

D)  The allocations have SEE 

     2)  Service Partnerships Exception

               RR 1.706-4(b)(2): Service PA account for varying interests using “any 

               R method,” so long as the allocations are respected under IRC 704(b) 

               Elements: 	A) Capital is NOT material income-producing factor; &

		B) The allocations have SEE 

               Effect: PA can change interests up at any time until tax due date 

                    Ex: A works hard than BC and brings in 60% of all business

	     At Year end, ABC can give A 60% of the profits from entire year